Name: Commission Regulation (EU) NoÃ 109/2012 of 9Ã February 2012 amending Regulation (EC) NoÃ 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards Annex XVII (CMR substances) Text with EEA relevance
 Type: Regulation
 Subject Matter: deterioration of the environment;  health;  marketing;  iron, steel and other metal industries;  consumption
 Date Published: nan

 10.2.2012 EN Official Journal of the European Union L 37/1 COMMISSION REGULATION (EU) No 109/2012 of 9 February 2012 amending Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards Annex XVII (CMR substances) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 68(2) thereof, Whereas: (1) Annex XVII to Regulation (EC) No 1907/2006, in its entries 28 to 30, prohibits the sale to the general public of substances that are classified as carcinogenic, mutagenic or toxic for reproduction (CMR), categories 1A or 1B or of mixtures containing them in concentration above specified concentration limits. The substances concerned are listed in Appendices 1 to 6 to Annex XVII. (2) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (2) was amended on 5 September 2009 by Commission Regulation (EC) No 790/2009 (3) in order to include a number of newly classified CMR substances. Appendices 1 to 6 to Annex XVII to Regulation (EC) No 1907/2006 should be amended in order to align them to the entries concerning CMR substances in Regulation (EC) No 790/2009. (3) Under Article 68 (2) of Regulation (EC) No 1907/2006, restrictions may be proposed on the consumer use of CMR substances categories 1A and 1B on their own, in a mixture or in an article. (4) A number of boron compounds were found to be toxic for reproduction and were classified as toxic for reproduction, hazard class and category Repr. 1B, hazard statement H360FD under the Regulation (EC) No 790/2009. A market survey conducted for the Commission (4) on the uses of borates in mixtures sold to the general public reported that sodium perborate, tetra and monohydrate, are used in a concentration exceeding their specific concentration limit specified in Regulation (EC) No 790/2009 in household detergents and cleaners. (5) On 29 April 2010, the Risk Assessment Committee (RAC) of the European Chemicals Agency (ECHA) gave an opinion on the use of boron compounds in photographic applications (5). In its opinion, the RAC noted that there were more possible sources that contribute to the total exposure to boron of consumers, and that these additional sources have to be considered in the risk assessment of boron compounds. Multiple sources of exposure to boron of consumers were not considered in previous risk assessments, in contrast with current concerns with multiple sources of exposure in general. (6) Sodium perborate, tetra and monohydrate, are mainly used as bleaching agents in laundry detergents and machine dishwashing products. The Rapporteur Member State, responsible for conducting the risk evaluation on sodium perborate under Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances (6), submitted a dossier in accordance with Annex XV of Regulation (EC) No 1907/2006 to the European Chemicals Agency pursuant to Article 136 of that Regulation. That risk assessment, published in 2007, concluded that the use of sodium perborate in laundry detergents and household cleaners, considered in isolation as a single source of exposure to boron, did not pose an unacceptable risk to the general public. Nevertheless, because the sources of exposure of the general public to boron are multiple, as expressed in the 2010 opinion of the RAC, and due to its reproductive toxicity it is desirable to reduce the exposure of the general public to boron. Moreover, because the consumer population exposed to boron from household detergents and cleaners is considerable, and because alternatives to perborates are available in these applications, it is appropriate to restrict the use of perborates in household detergents and cleaners. However, in order to allow certain manufacturers to adapt and replace, where necessary, boron compounds with alternatives in these applications, a time-limited derogation should be granted. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1907/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply on 1 June 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 396, 30.12.2006, p. 1. (2) OJ L 353, 31.12.2008, p. 1. (3) OJ L 235, 5.9.2009, p. 1. (4) http://ec.europa.eu/enterprise/sectors/chemicals/files/docs_studies/final_report_borates_en.pdf (5) http://echa.europa.eu/home_en.asp (6) OJ L 84, 5.4.1993, p. 1. ANNEX Annex XVII to Regulation (EC) No 1907/2006 is amended as follows: (1) In the table setting out the designation of the substances, groups of substances and mixtures and the conditions of restriction, in Column 2 of entries 28, 29 and 30, in paragraph 2, the following point (e) is added: (e) the substances listed in Appendix 11, column 1, for the applications or uses listed in Appendix 11, column 2. Where a date is specified in column 2 of Appendix 11, the derogation shall apply until the said date. (2) In the Appendices 1 to 6, in the foreword, a note B is inserted between note A and note C, as follows: Note B: Some substances (acids, bases, etc.) are placed on the market in aqueous solutions at various concentrations and, therefore, these solutions require different classification and labelling since the hazards vary at different concentrations. (3) In Appendix 1 the table is amended as follows: (a) The following entries are inserted in accordance with the order of the entries set out in Appendix 1 of Annex XVII of Regulation (EC) No 1907/2006: Nickel dihydroxide; [1] 028-008-00-X 235-008-5 [1] 12054-48-7 [1] Nickel hydroxide; [2] 234-348-1 [2] 11113-74-9 [2] Nickel sulfate 028-009-00-5 232-104-9 7786-81-4 Nickel carbonate; 028-010-00-0 Basic nickel carbonate; Carbonic acid, nickel (2+) salt; [1] 222-068-2 [1] 3333-67-3 [1] Carbonic acid, nickel salt; [2] 240-408-8 [2] 16337-84-1 [2] [Ã ¼-[carbonato(2-)-O:O ²]] dihydroxy trinickel; [3] 265-748-4 [3] 65405-96-1 [3] [carbonato(2-)] tetrahydroxytrinickel; [4] 235-715-9 [4] 12607-70-4 [4] Nickel dichloride 028-011-00-6 231-743-0 7718-54-9 Nickel dinitrate; [1] 028-012-00-1 236-068-5 [1] 13138-45-9 [1] Nitric acid, nickel salt; [2] 238-076-4 [2] 14216-75-2 [2] Nickel matte 028-013-00-7 273-749-6 69012-50-6 Slimes and sludges, copper electrolytic refining, decopperised, nickel sulphate 028-014-00-2 295-859-3 92129-57-2 Slimes and sludges, copper electrolyte refining, decopperised 028-015-00-8 305-433-1 94551-87-8 Nickel diperchlorate; Perchloric acid, nickel (II) salt 028-016-00-3 237-124-1 13637-71-3 Nickel dipotassium bis(sulfate); [1] 028-017-00-9 237-563-9 [1] 13842-46-1 [1] Diammonium nickel bis(sulfate); [2] 239-793-2 [2] 15699-18-0 [2] Nickel bis(sulfamidate); Nickel sulfamate 028-018-00-4 237-396-1 13770-89-3 Nickel bis(tetrafluoroborate) 028-019-00-X 238-753-4 14708-14-6 Nickel diformate; [1] 028-021-00-0 222-101-0 [1] 3349-06-2 [1] Formic acid, nickel salt; [2] 239-946-6 [2] 15843-02-4 [2] Formic acid, copper nickel salt; [3] 268-755-0 [3] 68134-59-8 [3] Nickel di(acetate); [1] 028-022-00-6 206-761-7 [1] 373-02-4 [1] Nickel acetate; [2] 239-086-1 [2] 14998-37-9 [2] Nickel dibenzoate 028-024-00-7 209-046-8 553-71-9 Nickel bis(4-cyclohexylbutyrate) 028-025-00-2 223-463-2 3906-55-6 Nickel (II) stearate; Nickel (II) octadecanoate 028-026-00-8 218-744-1 2223-95-2 Nickel dilactate 028-027-00-3  16039-61-5 Nickel (II) octanoate 028-028-00-9 225-656-7 4995-91-9 Nickel difluoride; [1] 028-029-00-4 233-071-3 [1] 10028-18-9 [1] Nickel dibromide; [2] 236-665-0 [2] 13462-88-9 [2] Nickel diiodide; [3] 236-666-6 [3] 13462-90-3 [3] Nickel potassium fluoride; [4] - [4] 11132-10-8 [4] Nickel hexafluorosilicate 028-030-00-X 247-430-7 26043-11-8 Nickel selenate 028-031-00-5 239-125-2 15060-62-5 Nickel hydrogen phosphate; [1] 028-032-00-0 238-278-2 [1] 14332-34-4 [1] Nickel bis(dihydrogen phosphate); [2] 242-522-3 [2] 18718-11-1 [2] Trinickel bis(orthophosphate); [3] 233-844-5 [3] 10381-36-9 [3] Dinickel diphosphate; [4] 238-426-6 [4] 14448-18-1 [4] Nickel bis(phosphinate); [5] 238-511-8 [5] 14507-36-9 [5] Nickel phosphinate; [6] 252-840-4 [6] 36026-88-7 [6] Phosphoric acid, calcium nickel salt; [7] - [7] 17169-61-8 [7] Diphosphoric acid, nickel (II) salt; [8] - [8] 19372-20-4 [8] Diammonium nickel hexacyanoferrate 028-033-00-6  74195-78-1 Nickel dicyanide 028-034-00-1 209-160-8 557-19-7 Nickel chromate 028-035-00-7 238-766-5 14721-18-7 Nickel (II) silicate; [1] 028-036-00-2 244-578-4 [1] 21784-78-1 [1] Dinickel orthosilicate; [2] 237-411-1 [2] 13775-54-7 [2] Nickel silicate (3:4); [3] 250-788-7 [3] 31748-25-1 [3] Silicic acid, nickel salt; [4] 253-461-7 [4] 37321-15-6 [4] Trihydrogen hydroxybis[orthosilicato(4-)]trinickelate(3-); [5] 235-688-3 [5] 12519-85-6 [5] Dinickel hexacyanoferrate 028-037-00-8 238-946-3 14874-78-3 Trinickel bis(arsenate); Nickel (II) arsenate 028-038-00-3 236-771-7 13477-70-8 Nickel oxalate; [1] 028-039-00-9 208-933-7 [1] 547-67-1 [1] Oxalic acid, nickel salt; [2] 243-867-2 [2] 20543-06-0 [2] Nickel telluride 028-040-00-4 235-260-6 12142-88-0 Trinickel tetrasulfide 028-041-00-X  12137-12-1 Trinickel bis(arsenite) 028-042-00-5  74646-29-0 Cobalt nickel gray periclase; 028-043-00-0 C.I. Pigment Black 25; C.I. 77332; [1] 269-051-6 [1] 68186-89-0 [1] Cobalt nickel dioxide; [2] 261-346-8 [2] 58591-45-0 [2] Cobalt nickel oxide; [3] - [3] 12737-30-3 [3] Nickel tin trioxide; Nickel stannate 028-044-00-6 234-824-9 12035-38-0 Nickel triuranium decaoxide 028-045-00-1 239-876-6 15780-33-3 Nickel dithiocyanate 028-046-00-7 237-205-1 13689-92-4 Nickel dichromate 028-047-00-2 239-646-5 15586-38-6 Nickel (II) selenite 028-048-00-8 233-263-7 10101-96-9 Nickel selenide 028-049-00-3 215-216-2 1314-05-2 Silicic acid, lead nickel salt 028-050-00-9  68130-19-8 Nickel diarsenide; [1] 028-051-00-4 235-103-1 [1] 12068-61-0 [1] Nickel arsenide; [2] 248-169-1 [2] 27016-75-7 [2] Nickel barium titanium primrose priderite; 028-052-00-X 271-853-6 68610-24-2 C.I. Pigment Yellow 157; C.I. 77900 Nickel dichlorate; [1] 028-053-00-5 267-897-0 [1] 67952-43-6 [1] Nickel dibromate; [2] 238-596-1 [2] 14550-87-9 [2] Ethyl hydrogen sulfate, nickel (II) salt; [3] 275-897-7 [3] 71720-48-4 [3] Nickel (II) trifluoroacetate; [1] 028-054-00-0 240-235-8 [1] 16083-14-0 [1] Nickel (II) propionate; [2] 222-102-6 [2] 3349-08-4 [2] Nickel bis(benzenesulfonate); [3] 254-642-3 [3] 39819-65-3 [3] Nickel (II) hydrogen citrate; [4] 242-533-3 [4] 18721-51-2 [4] Citric acid, ammonium nickel salt; [5] 242-161-1 [5] 18283-82-4 [5] Citric acid, nickel salt; [6] 245-119-0 [6] 22605-92-1 [6] Nickel bis(2-ethylhexanoate); [7] 224-699-9 [7] 4454-16-4 [7] 2-Ethylhexanoic acid, nickel salt; [8] 231-480-1 [8] 7580-31-6 [8] Dimethylhexanoic acid nickel salt; [9] 301-323-2 [9] 93983-68-7 [9] Nickel (II) isooctanoate; [10] 249-555-2 [10] 29317-63-3 [10] Nickel isooctanoate; [11] 248-585-3 [11] 27637-46-3 [11] Nickel bis(isononanoate); [12] 284-349-6 [12] 84852-37-9 [12] Nickel (II) neononanoate; [13] 300-094-6 [13] 93920-10-6 [13] Nickel (II) isodecanoate; [14] 287-468-1 [14] 85508-43-6 [14] Nickel (II) neodecanoate; [15] 287-469-7 [15] 85508-44-7 [15] Neodecanoic acid, nickel salt; [16] 257-447-1 [16] 51818-56-5 [16] Nickel (II) neoundecanoate; [17] 300-093-0 [17] 93920-09-3 [17] Bis(D-gluconato-O1,O2)nickel; [18] 276-205-6 [18] 71957-07-8 [18] Nickel 3,5-bis(tert-butyl)-4-hydroxybenzoate (1:2); [19] 258-051-1 [19] 52625-25-9 [19] Nickel (II) palmitate; [20] 237-138-8 [20] 13654-40-5 [20] (2-ethylhexanoato-O)(isononanoato-O)nickel; [21] 287-470-2 [21] 85508-45-8 [21] (isononanoato-O)(isooctanoato-O)nickel; [22] 287-471-8 [22] 85508-46-9 [22] (isooctanoato-O)(neodecanoato-O)nickel; [23] 284-347-5 [23] 84852-35-7 [23] (2ethylhexanoato-O)(isodecanoato-O)nickel; [24] 284-351-7 [24] 84852-39-1 [24] (2-ethylhexanoato-O)(neodecanoato-O)nickel; [25] 285-698-7 [25] 85135-77-9 [25] (isodecanoato-O)(isooctanoato-O)nickel; [26] 285-909-2 [26] 85166-19-4 [26] (isodecanoato-O)(isononanoato-O)nickel; [27] 284-348-0 [27] 84852-36-8 [27] (isononanoato-O)(neodecanoato-O)nickel; [28] 287-592-6 [28] 85551-28-6 [28] Fatty acids, C6-19-branched, nickel salts; [29] 294-302-1 [29] 91697-41-5 [29] Fatty acids, C8-18 and C18-unsaturated, nickel salts; [30] 283-972-0 [30] 84776-45-4 [30] 2,7-Naphthalenedisulfonic acid, nickel (II) salt; [31] - [31] 72319-19-8 [31] Nickel (II) sulfite; [1] 028-055-00-6 231-827-7 [1] 7757-95-1 [1] Nickel tellurium trioxide; [2] 239-967-0 [2] 15851-52-2 [2] Nickel tellurium tetraoxide; [3] 239-974-9 [3] 15852-21-8 [3] Molybdenum nickel hydroxide oxide phosphate; [4] 268-585-7 [4] 68130-36-9 [4] Nickel boride (NiB); [1] 028-056-00-1 234-493-0 [1] 12007-00-0 [1] Dinickel boride; [2] 234-494-6 [2] 12007-01-1 [2] Trinickel boride; [3] 234-495-1 [3] 12007-02-2 [3] Nickel boride; [4] 235-723-2 [4] 12619-90-8 [4] Dinickel silicide; [5] 235-033-1 [5] 12059-14-2 [5] Nickel disilicide; [6] 235-379-3 [6] 12201-89-7 [6] Dinickel phosphide; [7] 234-828-0 [7] 12035-64-2 [7] Nickel boron phosphide; [8] - [8] 65229-23-4 [8] Dialuminium nickel tetraoxide; [1] 028-057-00-7 234-454-8 [1] 12004-35-2 [1] Nickel titanium trioxide; [2] 234-825-4 [2] 12035-39-1 [2] Nickel titanium oxide; [3] 235-752-0 [3] 12653-76-8 [3] Nickel divanadium hexaoxide; [4] 257-970-5 [4] 52502-12-2 [4] Cobalt dimolybdenum nickel octaoxide; [5] 268-169-5 [5] 68016-03-5 [5] Nickel zirkonium trioxide; [6] 274-755-1 [6] 70692-93-2 [6] Molybdenum nickel tetraoxide; [7] 238-034-5 [7] 14177-55-0 [7] Nickel tungsten tetraoxide; [8] 238-032-4 [8] 14177-51-6 [8] Olivine, nickel green; [9] 271-112-7 [9] 68515-84-4 [9] Lithium nickel dioxide; [10] - [10] 12031-65-1 [10] Molybdenum nickel oxide; [11] - [11] 12673-58-4 [11] Cobalt lithium nickel oxide 028-058-00-2 442-750-5  Hydrocarbons, C4, 1,3-butadiene- and isobutene-free; Petroleum gas 649-118-00-X 306-004-1 95465-89-7 K (b) The following entries 028-003-00-2; 028-004-00-8; 028-005-00-3; 028-006-00-9; 028-007-00-4; 033-005-00-1; 603-046-00-5 are replaced by: Nickel monoxide; [1] 028-003-00-2 215-215-7 [1] 1313-99-1 [1] Nickel oxide; [2] 234-323-5 [2] 11099-02-8 [2] Bunsenite; [3] - [3] 34492-97-2 [3] Nickel dioxide 028-004-00-8 234-823-3 12035-36-8 Dinickel trioxide 028-005-00-3 215-217-8 1314-06-3 Nickel (II) sulfide; [1] 028-006-00-9 240-841-2 [1] 16812-54-7 [1] Nickel sulfide; [2] 234-349-7 [2] 11113-75-0 [2] Millerite; [3] - [3] 1314-04-1 [3] Trinickel disulfide; 028-007-00-4 Nickel subsulfide; [1] 234-829-6 [1] 12035-72-2 [1] Heazlewoodite; [2] - [2] 12035-71-1 [2] Arsenic acid and its salts with the exception of those specified elsewhere in this Annex 033-005-00-1   A Bis(chloromethyl)ether; Oxybis(chloromethane) 603-046-00-5 208-832-8 542-88-1 (4) In Appendix 2 the Table is amended as follows: (a) The following entries are deleted: 024-004-01-4; 649-118-00-X; (b) The following entries are inserted in accordance with the order of the entries set out in Appendix 2 of Annex XVII of Regulation (EC) No 1907/2006: O-isobutyl-N-ethoxy carbonylthiocarbamate 006-094-00-X 434-350-4 103122-66-3 O-hexyl-N-ethoxycarbonylthiocarbamate 006-102-00-1 432-750-3  Mixture of: dimethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate; Diethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate; Methyl ethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate 015-196-00-3 435-960-3  Cobalt acetate 027-006-00-6 200-755-8 71-48-7 Cobalt nitrate 027-009-00-2 233-402-1 10141-05-6 Cobalt carbonate 027-010-00-8 208-169-4 513-79-1 Lead chromate 082-004-00-2 231-846-0 7758-97-6 Lead sulfochromate yellow; C.I. Pigment Yellow 34; [This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77603.] 082-009-00-X 215-693-7 1344-37-2 Lead chromate molybdate sulfate red; C.I. Pigment Red 104; [This substance is identified in the Colour Index by Colour Index Constitution Number, C.I. 77605.] 082-010-00-5 235-759-9 12656-85-8 2,3-Epoxypropyltrimethylammonium chloride ¦%; Glycidyl trimethylammonium chloride ¦% 603-211-00-1 221-221-0 3033-77-0 B 1-(2-amino-5-chlorophenyl)-2,2,2-trifluoro-1,1-ethanediol, hydrochloride; [containing < 0,1 % 4-chloroaniline (EC No 203-401-0)] 603-221-01-3 433-580-2 214353-17-0 Phenolphthalein 604-076-00-1 201-004-7 77-09-8 Ethyl 1-(2,4-dichlorophenyl)-5-(trichloromethyl)-1H-1,2,4-triazole-3-carboxylate 607-626-00-9 401-290-5 103112-35-2 N,N ²-diacetylbenzidine 612-044-00-3 210-338-2 613-35-4 Biphenyl-3,3 ²,4,4 ²-tetrayltetraamine; Diaminobenzidine 612-239-00-3 202-110-6 91-95-2 (2-chloroethyl)(3-hydroxypropyl)ammonium chloride 612-246-00-1 429-740-6 40722-80-3 3-Amino-9-ethyl carbazole; 9-Ethylcarbazol-3-ylamine 612-280-00-7 205-057-7 132-32-1 Quinoline 613-281-00-5 202-051-6 91-22-5 N-[6,9-dihydro-9-[[2-hydroxy-1-(hydroxymethyl)ethoxy]methyl]-6-oxo-1H-purin-2-yl]acetamide 616-148-00-X 424-550-1 84245-12-5 Distillates (coal tar), naphthalene oils; Naphthalene Oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists primarily of aromatic and other hydrocarbons, phenolic compounds and aromatic nitrogen compounds and distills in the approximate range of 200 °C to 250 °C (392 °F to 482 °F).] 648-085-00-9 283-484-8 84650-04-4 J, M Extract residues (coal), low temp. coal tar alk.; [The residue from low temperature coal tar oils after an alkaline wash, such as aqueous sodium hydroxide, to remove crude coal tar acids. Composed primarily of hydrocarbons and aromatic nitrogen bases.] 648-110-00-3 310-191-5 122384-78-5 J, M Tar acids, coal, crude; Crude Phenols; [The reaction product obtained by neutralizing coal tar oil alkaline extract with an acidic solution, such as aqueous sulfuric acid, or gaseous carbon dioxide, to obtain the free acids. Composed primarily of tar acids such as phenol, cresols, and xylenols.] 648-116-00-6 266-019-3 65996-85-2 J, M (c) The following entries 024-004-00-7; 609-007-00-9; 612-099-00-3; 612-151-00-5; 648-043-00-X; 648-080-00-1; 648-098-00-X; 648-099-00-5; 648-100-00-9; 648-102-00-X; 648-138-00-6; 650-017-00-8 are replaced by: Sodium dichromate 024-004-00-7 234-190-3 10588-01-9 2,4-Dinitrotoluene; [1] 609-007-00-9 204-450-0 [1] 121-14-2 [1] Dinitrotoluene; [2] 246-836-1 [2] 25321-14-6 [2] 4-Methyl-m-phenylenediamine; 2,4-Toluenediamine 612-099-00-3 202-453-1 95-80-7 Methyl-phenylene diamine; Diaminotoluene; [technical product  reaction mass of 4-methyl-m-phenylene diamine (EC No 202-453-1) and 2-methyl-m-phenylene diamine (EC No 212-513-9)] 612-151-00-5   Creosote oil, acenaphthene fraction, acenaphthene-free; Wash Oil Redistillate; [The oil remaining after removal by a crystallization process of acenaphthene from acenaphthene oil from coal tar. Composed primarily of naphthalene and alkylnaphthalenes.] 648-043-00-X 292-606-9 90640-85-0 M Residues (coal tar), creosote oil distn.; Wash Oil Redistillate; [The residue from the fractional distillation of wash oil boiling in the approximate range of 270 °C to 330 °C (518 °F to 626 °F). It consists predominantly of dinuclear aromatic and heterocyclic hydrocarbons.] 648-080-00-1 295-506-3 92061-93-3 M Creosote oil, acenaphthene fraction; Wash Oil; [A complex combination of hydrocarbons produced by the distillation of coal tar and boiling in the range of approximately 240 °C to 280 °C (464 °F to 536 °F). Composed primarily of acenaphthene, naphthalene and alkyl naphthalene.] 648-098-00-X 292-605-3 90640-84-9 M Creosote oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists primarily of aromatic hydrocarbons and may contain appreciable quantities of tar acids and tar bases. It distills at the approximate range of 200 °C to 325 °C (392 °F to 617 °F).] 648-099-00-5 263-047-8 61789-28-4 M Creosote oil, high-boiling distillate; Wash Oil; [The high-boiling distillation fraction obtained from the high temperature carbonization of bituminous coal which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillates, removed. It is crystal free at approximately 5 °C (41 °F).] 648-100-00-9 274-565-9 70321-79-8 M Extract residues (coal), creosote oil acid; Wash Oil Extract Residue; [A complex combination of hydrocarbons from the base-freed fraction from the distillation of coal tar, boiling in the range of approximately 250 °C to 280 °C (482 °F to 536 °F). It consists predominantly of biphenyl and isomeric diphenylnaphthalenes.] 648-102-00-X 310-189-4 122384-77-4 M Creosote oil, low-boiling distillate; Wash Oil; [The low-boiling distillation fraction obtained from the high temperature carbonization of bituminous coal, which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillate, removed. It is crystal free at approximately 38 °C (100 °F).] 648-138-00-6 274-566-4 70321-80-1 M Refractory Ceramic Fibres, Special Purpose Fibres, with the exception of those specified elsewhere in this Annex; [Man-made vitreous (silicate) fibres with random orientation with alkaline oxide and alkali earth oxide (Na2O+K2O+CaO+ MgO+BaO) content less or equal to 18 % by weight] 650-017-00-8   A, R (5) In Appendix 4, the table is amended as follows: (a) The following entry is deleted: 024-004-01-4; (b) The following entries are inserted in accordance with the order of the entries set out in Appendix 4 of Annex XVII of Regulation (EC) No 1907/2006: O-isobutyl-N-ethoxy carbonylthiocarbamate 006-094-00-X 434-350-4 103122-66-3 O-hexyl-N-ethoxycarbonylthiocarbamate 006-102-00-1 432-750-3  Mixture of: dimethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate; Diethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate; Methyl ethyl(2-(hydroxymethylcarbamoyl)ethyl)phosphonate 015-196-00-3 435-960-3  2-Chloro-6-fluoro-phenol 604-082-00-4 433-890-8 2040-90-6 (2-chloroethyl)(3-hydroxypropyl)ammonium chloride 612-246-00-1 429-740-6 40722-80-3 Colchicine 614-005-00-6 200-598-5 64-86-8 N-[6,9-dihydro-9-[[2-hydroxy-1-(hydroxymethyl)ethoxy]methyl]-6-oxo-1H-purin-2-yl]acetamide 616-148-00-X 424-550-1 84245-12-5 Tar oils, brown-coal; Light Oil; [The distillate from lignite tar boiling in the range of approximately 80 °C to 250 °C (176 °F to 482 °F). Composed primarily of aliphatic and aromatic hydrocarbons and monobasic phenols.] 648-002-00-6 302-674-4 94114-40-6 J Benzol forerunnings (coal); Light Oil Redistillate, low boiling; [The distillate from coke oven light oil having an approximate distillation range below 100 °C (212 °F). Composed primarily of C4 to C6 aliphatic hydrocarbons.] 648-003-00-1 266-023-5 65996-88-5 J Distillates (coal tar), benzole fraction, BTX-rich; Light Oil Redistillate, low boiling; [A residue from the distillation of crude benzole to remove benzole fronts. Composed primarily of benzene, toluene and xylenes boiling in the range of approximately 75 °C to 200 °C (167 °F to 392 °F).] 648-004-00-7 309-984-9 101896-26-8 J Aromatic hydrocarbons, C6-10, C8-rich; Light Oil Redistillate, low boiling 648-005-00-2 292-697-5 90989-41-6 J Solvent naphtha (coal), light; Light Oil Redistillate, low boiling 648-006-00-8 287-498-5 85536-17-0 J Solvent naphtha (coal), xylene-styrene cut; Light Oil Redistillate, intermediate boiling 648-007-00-3 287-502-5 85536-20-5 J Solvent naphtha (coal), coumarone-styrene contg.; Light Oil Redistillate, intermediate boiling 648-008-00-9 287-500-4 85536-19-2 J Naphtha (coal), distn. residues; Light Oil Redistillate, high boiling; [The residue remaining from the distillation of recovered naphtha. Composed primarily of naphthalene and condensation products of indene and styrene.] 648-009-00-4 292-636-2 90641-12-6 J Aromatic hydrocarbons, C8; Light Oil Redistillate, high boiling 648-010-00-X 292-694-9 90989-38-1 J Aromatic hydrocarbons, C8-9, hydrocarbon resin polymn. by-product; Light Oil Redistillate, high boiling; [A complex combination of hydrocarbons obtained from the evaporation of solvent under vacuum from polymerized hydrocarbon resin. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C9 and boiling in the range of approximately 120 °C to 215 °C (248 °F to 419 °F).] 648-012-00-0 295-281-1 91995-20-9 J Aromatic hydrocarbons, C9-12, benzene distn.; Light Oil Redistillate, high boiling 648-013-00-6 295-551-9 92062-36-7 J Extract residues (coal), benzole fraction alk., acid ext.; Light Oil Extract Residues, low boiling; [The redistillate from the distillate, freed of tar acids and tar bases, from bituminous coal high temperature tar boiling in the approximate range of 90 °C to 160 °C (194 °F to 320 °F). It consists predominantly of benzene, toluene and xylenes.] 648-014-00-1 295-323-9 91995-61-8 J Extract residues (coal tar), benzole fraction alk., acid ext.; Light Oil Extract Residues, low boiling; [A complex combination of hydrocarbons obtained by the redistillation of the distillate of high temperature coal tar (tar acid and tar base free). It consists predominantly of unsubstituted and substituted mononuclear aromatic hydrocarbons boiling in the range of 85 °C to 195 °C (185 °F to 383 °F).] 648-015-00-7 309-868-8 101316-63-6 J Extract residues (coal), benzole fraction acid; Light Oil Extract Residues, low boiling; [An acid sludge by-product of the sulfuric acid refining of crude high temperature coal. Composed primarily of sulfuric acid and organic compounds.] 648-016-00-2 298-725-2 93821-38-6 J Extract residues (coal), light oil alk., distn. overheads; Light Oil Extract Residues, low boiling; [The first fraction from the distillation of aromatic hydrocarbons, coumarone, naphthalene and indene rich prefractionator bottoms or washed carbolic oil boiling substantially below 145 °C (293 °F). Composed primarily of C7 and C8 aliphatic and aromatic hydrocarbons.] 648-017-00-8 292-625-2 90641-02-4 J Extract residues (coal), light oil alk., acid ext., indene fraction; Light Oil Extract Residues, intermediate boiling 648-018-00-3 309-867-2 101316-62-5 J Extract residues (coal), light oil alk., indene naphtha fraction; Light Oil Extract Residues, high boiling; [The distillate from aromatic hydrocarbons, coumarone, naphthalene and indene rich prefractionator bottoms or washed carbolic oils, having an approximate boiling range of 155 °C to 180 °C (311 °F to 356 °F). Composed primarily of indene, indan and trimethylbenzenes.] 648-019-00-9 292-626-8 90641-03-5 J Solvent naphtha (coal); [The distillate from either high temperature coal tar, coke oven light oil, or coal tar oil alkaline extract residue having an approximate distillation range of 130 °C to 210 °C (266 °F to 410 °F). Composed primarily of indene and other polycyclic ring systems containing a single aromatic ring. May contain phenolic compounds and aromatic nitrogen bases.]; Light Oil Extract Residues, high boiling 648-020-00-4 266-013-0 65996-79-4 J Distillates (coal tar), light oils, neutral fraction; Light Oil Extract Residues, high boiling; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of alkyl-substituted one ring aromatic hydrocarbons boiling in the range of approximately 135 °C to 210 °C (275 °F to 410 °F). May also include unsaturated hydrocarbons such as indene and coumarone.] 648-021-00-X 309-971-8 101794-90-5 J Distillates (coal tar), light oils, acid exts.; Light Oil Extract Residues, high boiling; [This oil is a complex mixture of aromatic hydrocarbons, primarily indene, naphthalene, coumarone, phenol, and o-, m- and p-cresol and boiling in the range of 140 °C to 215 °C (284 °F to 419 °F).] 648-022-00-5 292-609-5 90640-87-2 J Distillates (coal tar), light oils; Carbolic Oil; [A complex combination of hydrocarbons obtained by distillation of coal tar. It consists of aromatic and other hydrocarbons, phenolic compounds and aromatic nitrogen compounds and distills at the approximate range of 150 °C to 210 °C (302 °F to 410 °F).] 648-023-00-0 283-483-2 84650-03-3 J Tar oils, coal; Carbolic Oil; [The distillate from high temperature coal tar having an approximate distillation range of 130 °C to 250 °C (266 °F to 410 °F). Composed primarily of naphthalene, alkylnaphthalenes, phenolic compounds, and aromatic nitrogen bases.] 648-024-00-6 266-016-7 65996-82-9 J Extract residues (coal), light oil alk., acid ext.; Carbolic Oil Extract Residue; [The oil resulting from the acid washing of alkali-washed carbolic oil to remove the minor amounts of basic compounds (tar bases). Composed primarily of indene, indan and alkylbenzenes.] 648-026-00-7 292-624-7 90641-01-3 J Extract residues (coal), tar oil alk.; Carbolic Oil Extract Residue; [The residue obtained from coal tar oil by an alkaline wash such as aqueous sodium hydroxide after the removal of crude coal tar acids. Composed primarily of naphthalenes and aromatic nitrogen bases.] 648-027-00-2 266-021-4 65996-87-4 J Extract oils (coal), light oil; Acid Extract; [The aqueous extract produced by an acidic wash of alkali-washed carbolic oil. Composed primarily of acid salts of various aromatic nitrogen bases including pyridine, quinoline and their alkyl derivatives.] 648-028-00-8 292-622-6 90640-99-6 J Pyridine, alkyl derivs.; Crude Tar Bases; [The complex combination of polyalkylated pyridines derived from coal tar distillation or as high-boiling distillates approximately above 150 °C (302 °F) from the reaction of ammonia with acetaldehyde, formaldehyde or paraformaldehyde.] 648-029-00-3 269-929-9 68391-11-7 J Tar bases, coal, picoline fraction; Distillate Bases; [Pyridine bases boiling in the range of approximately 125 °C to 160 °C (257 °F to 320 °F) obtained by distillation of neutralized acid extract of the base-containing tar fraction obtained by the distillation of bituminous coal tars. Composed chiefly of lutidines and picolines.] 648-030-00-9 295-548-2 92062-33-4 J Tar bases, coal, lutidine fraction; Distillate Bases 648-031-00-4 293-766-2 91082-52-9 J Extract oils (coal), tar base, collidine fraction; Distillate Bases; [The extract produced by the acidic extraction of bases from crude coal tar aromatic oils, neutralization, and distillation of the bases. Composed primarily of collidines, aniline, toluidines, lutidines, xylidines.] 648-032-00-X 273-077-3 68937-63-3 J Tar bases, coal, collidine fraction; Distillate Bases; [The distillation fraction boiling in the range of approximately 181 °C to 186 °C (356 °F to 367 °F) from the crude bases obtained from the neutralized, acid-extracted base-containing tar fractions obtained by the distillation of bituminous coal tar. It contains chiefly aniline and collidines.] 648-033-00-5 295-543-5 92062-28-7 J Tar bases, coal, aniline fraction; Distillate Bases; [The distillation fraction boiling in the range of approximately 180 °C to 200 °C (356 °F to 392 °F) from the crude bases obtained by dephenolating and debasing the carbolated oil from the distillation of coal tar. It contains chiefly aniline, collidines, lutidines and toluidines.] 648-034-00-0 295-541-4 92062-27-6 J Tar bases, coal, toluidine fraction; Distillate Bases 648-035-00-6 293-767-8 91082-53-0 J Distillates (petroleum), alkene-alkyne manuf. pyrolysis oil, mixed with high-temp. coal tar, indene fraction; Redistillates; [A complex combination of hydrocarbons obtained as a redistillate from the fractional distillation of bituminous coal high temperature tar and residual oils that are obtained by the pyrolytic production of alkenes and alkynes from petroleum products or natural gas. It consists predominantly of indene and boils in a range of approximately 160 °C to 190 °C (320 °F to 374 °F).] 648-036-00-1 295-292-1 91995-31-2 J Distillates (coal), coal tar-residual pyrolysis oils, naphthalene oils; Redistillates; [The redistillate obtained from the fractional distillation of bituminous coal high temperature tar and pyrolysis residual oils and boiling in the range of approximately 190 °C to 270 °C (374 °F to 518 °F). Composed primarily of substituted dinuclear aromatics.] 648-037-00-7 295-295-8 91995-35-6 J Extract oils (coal), coal tar-residual pyrolysis oils, naphthalene oil, redistillate; Redistillates; [The redistillate from the fractional distillation of dephenolated and debased methylnaphthalene oil obtained from bituminous coal high temperature tar and pyrolysis residual oils boiling in the approximate range of 220 °C to 230 °C (428 °F to 446 °F). It consists predominantly of unsubstituted and substituted dinuclear aromatic hydrocarbons.] 648-038-00-2 295-329-1 91995-66-3 J Extract oils (coal), coal tar-residual pyrolysis oils, naphthalene oils; Redistillates; [A neutral oil obtained by debasing and dephenolating the oil obtained from the distillation of high temperature tar and pyrolysis residual oils which has a boiling range of 225 °C to 255 °C (437 °F to 491 °F). Composed primarily of substituted dinuclear aromatic hydrocarbons.] 648-039-00-8 310-170-0 122070-79-5 J Extract oils (coal), coal tar residual pyrolysis oils, naphthalene oil, distn. residues; Redistillates; [Residue from the distillation of dephenolated and debased methylnaphthalene oil (from bituminous coal tar and pyrolysis residual oils) with a boiling range of 240 °C to 260 °C (464 °F to 500 °F). Composed primarily of substituted dinuclear aromatic and heterocyclic hydrocarbons.] 648-040-00-3 310-171-6 122070-80-8 J Distillates (coal), coke-oven light oil, naphthalene cut; Naphthalene Oil; [The complex combination of hydrocarbons obtained from prefractionation (continuous distillation) of coke oven light oil. It consists predominantly of naphthalene, coumarone and indene and boils above 148 °C (298 °F).] 648-084-00-3 285-076-5 85029-51-2 J, M Distillates (coal tar), naphthalene oils; Naphthalene Oil; [A complex combination of hydrocarbons obtained by the distillation of coal tar. It consists primarily of aromatic and other hydrocarbons, phenolic compounds and aromatic nitrogen compounds and distills in the approximate range of 200 °C to 250 °C (392 °F to 482 °F).] 648-085-00-9 283-484-8 84650-04-4 J, M Distillates (coal tar), naphthalene oils, naphthalene-low; Naphthalene Oil Redistillate; [A complex combination of hydrocarbons obtained by crystallization of naphthalene oil.Composed primarily of naphthalene, alkyl naphthalenes and phenolic compounds.] 648-086-00-4 284-898-1 84989-09-3 J, M Distillates (coal tar), naphthalene oil crystn. mother liquor; Naphthalene Oil Redistillate; [A complex combination of organic compounds obtained as a filtrate from the crystallization of the naphthalene fraction from coal tar and boiling in the range of approximately 200 °C to 230 °C (392 °F to 446 °F). Contains chiefly naphthalene, thionaphthene and alkylnaphthalenes.] 648-087-00-X 295-310-8 91995-49-2 J, M Extract residues (coal), naphthalene oil, alk.; Naphthalene Oil Extract Residue; [A complex combination of hydrocarbons obtained from the alkali washing of naphthalene oil to remove phenolic compounds (tar acids). It is composed of naphthalene and alkyl naphthalenes.] 648-088-00-5 310-166-9 121620-47-1 J, M Extract residues (coal), naphthalene oil, alk., naphthalene-low; Naphthalene Oil Extract Residue; [A complex combination of hydrocarbons remaining after the removal of naphthalene from alkali-washed naphthalene oil by a crystallization process. It is composed primarily of naphthalene and alkyl naphthalenes.] 648-089-00-0 310-167-4 121620-48-2 J, M Distillates (coal tar), naphthalene oils, naphthalene-free, alk. exts.; Naphthalene Oil Extract Residue; [The oil remaining after the removal of phenolic compounds (tar acids) from drained naphthalene oil by an alkali wash. Composed primarily of naphthalene and alkyl naphthalenes.] 648-090-00-6 292-612-1 90640-90-7 J, M Extract residues (coal), naphthalene oil alk., distn. overheads; Naphthalene Oil Extract Residue; [The distillate from alkali-washed naphthalene oil having an approximate distillation range of 180 °C to 220 °C (356 °F to 428 °F). Composed primarily of naphthalene, alkylbenzenes, indene and indan.] 648-091-00-1 292-627-3 90641-04-6 J, M Distillates (coal tar), naphthalene oils, methylnaphthalene fraction; Methylnaphthalene Oil; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of substituted two ring aromatic hydrocarbons and aromatic nitrogen bases boiling in the range of approximately 225 °C to 255 °C (437 °F to 491 °F).] 648-092-00-7 309-985-4 101896-27-9 J, M Distillates (coal tar), naphthalene oils, indole-methylnaphthalene fraction; Methylnaphthalene Oil; [A distillate from the fractional distillation of high temperature coal tar. Composed primarily of indole and methylnaphthalene boiling in the range of approximately 235 °C to 255 °C (455 °F to 491 °F).] 648-093-00-2 309-972-3 101794-91-6 J, M Distillates (coal tar), naphthalene oils, acid exts.; Methylnaphthalene Oil Extract Residue; [A complex combination of hydrocarbons obtained by debasing the methylnaphthalene fraction obtained by the distillation of coal tar and boiling in the range of approximately 230 °C to 255 °C (446 °F to 491 °F). Contains chiefly 1(2)-methylnaphthalene, naphthalene, dimethylnaphthalene and biphenyl.] 648-094-00-8 295-309-2 91995-48-1 J, M Extract residues (coal), naphthalene oil alk., distn. residues; Methylnaphthalene Oil Extract Residue; [The residue from the distillation of alkali-washed naphthalene oil having an approximate distillation range of 220 °C to 300 °C (428 °F to 572 °F). Composed primarily of naphthalene, alkylnaphthalenes and aromatic nitrogen bases.] 648-095-00-3 292-628-9 90641-05-7 J, M Extract oils (coal), acidic, tar-base free; Methylnaphthalene Oil Extract Residue; [The extract oil boiling in the range of approximately 220 °C to 265 °C (428 °F to 509 °F) from coal tar alkaline extract residue produced by an acidic wash such as aqueous sulfuric acid after distillation to remove tar bases. Composed primarily of alkylnaphthalenes.] 648-096-00-9 284-901-6 84989-12-8 J, M Distillates (coal tar), benzole fraction, distn. residues; Wash Oil; [A complex combination of hydrocarbons obtained from the distillation of crude benzole (high temperature coal tar). It may be a liquid with the approximate distillation range of 150 °C to 300 °C (302 °F to 572 °F) or a semi-solid or solid with a melting point up to 70 °C (158 °F). It is composed primarily of naphthalene and alkyl naphthalenes.] 648-097-00-4 310-165-3 121620-46-0 J, M Anthracene oil, anthracene paste; Anthracene Oil Fraction; [The anthracene-rich solid obtained by the crystallization and centrifuging of anthracene oil. It is composed primarily of anthracene, carbazole and phenanthrene.] 648-103-00-5 292-603-2 90640-81-6 J, M Anthracene oil, anthracene-low; Anthracene Oil Fraction; [The oil remaining after the removal, by a crystallization process, of an anthracene-rich solid (anthracene paste) from anthracene oil. It is composed primarily of two, three and four membered aromatic compounds.] 648-104-00-0 292-604-8 90640-82-7 J, M Residues (coal tar), anthracene oil distn.; Anthracene Oil Fraction; [The residue from the fraction distillation of crude anthracene boiling in the approximate range of 340 °C to 400 °C (644 °F to 752 °F). It consists predominantly of tri- and polynuclear aromatic and heterocyclic hydrocarbons.] 648-105-00-6 295-505-8 92061-92-2 J, M Anthracene oil, anthracene paste, anthracene fraction; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distillation of anthracene obtained by the crystallization of anthracene oil from bituminous high temperature tar and boiling in the range of 330 °C to 350 °C (626 °F to 662 °F). It contains chiefly anthracene, carbazole and phenanthrene.] 648-106-00-1 295-275-9 91995-15-2 J, M Anthracene oil, anthracene paste, carbazole fraction; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distillation of anthracene obtained by crystallization of anthracene oil from bituminous coal high temperature tar and boiling in the approximate range of 350 °C to 360 °C (662 °F to 680 °F). It contains chiefly anthracene, carbazole and phenanthrene.] 648-107-00-7 295-276-4 91995-16-3 J, M Anthracene oil, anthracene paste, distn. lights; Anthracene Oil Fraction; [A complex combination of hydrocarbons from the distillation of anthracene obtained by crystallization of anthracene oil from bituminous high temperature tar and boiling in the range of approximately 290 °C to 340 °C (554 °F to 644 °F). It contains chiefly trinuclear aromatics and their dihydro derivatives.] 648-108-00-2 295-278-5 91995-17-4 J, M Tar oils, coal, low-temp.; Tar Oil, high boiling; [A distillate from low-temperature coal tar. Composed primarily of hydrocarbons, phenolic compounds and aromatic nitrogen bases boiling in the range of approximately 160 °C to 340 °C (320 °F to 644 °F).] 648-109-00-8 309-889-2 101316-87-4 J, M Extract residues (coal), low temp. coal tar alk.; [The residue from low temperature coal tar oils after an alkaline wash, such as aqueous sodium hydroxide, to remove crude coal tar acids. Composed primarily of hydrocarbons and aromatic nitrogen bases.] 648-110-00-3 310-191-5 122384-78-5 J, M Phenols, ammonia liquor ext.; Alkaline Extract; [The combination of phenols extracted, using isobutyl acetate, from the ammonia liquor condensed from the gas evolved in low-temperature (less than 700 °C (1 292 °F)) destructive distillation of coal. It consists predominantly of a mixture of monohydric and dihydric phenols.] 648-111-00-9 284-881-9 84988-93-2 J, M Distillates (coal tar), light oils, alk. exts.; Alkaline Extract; [The aqueous extract from carbolic oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 648-112-00-4 292-610-0 90640-88-3 J, M Extracts, coal tar oil alk.; Alkaline Extract; [The extract from coal tar oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 648-113-00-X 266-017-2 65996-83-0 J, M Distillates (coal tar), naphthalene oils, alk. exts.; Alkaline Extract; [The aqueous extract from naphthalene oil produced by an alkaline wash such as aqueous sodium hydroxide. Composed primarily of the alkali salts of various phenolic compounds.] 648-114-00-5 292-611-6 90640-89-4 J, M Extract residues (coal), tar oil alk., carbonated, limed; Crude Phenols; [The product obtained by treatment of coal tar oil alkaline extract with CO2 and CaO. Composed primarily of CaCO3, Ca(OH)2, Na2CO3 and other organic and inorganic impurities.] 648-115-00-0 292-629-4 90641-06-8 J, M Tar acids, coal, crude; Crude Phenols; [The reaction product obtained by neutralizing coal tar oil alkaline extract with an acidic solution, such as aqueous sulfuric acid, or gaseous carbon dioxide, to obtain the free acids. Composed primarily of tar acids such as phenol, cresols, and xylenols.] 648-116-00-6 266-019-3 65996-85-2 J, M Tar acids, brown-coal, crude; Crude Phenols; [An acidified alkaline extract of brown coal tar distillate. Composed primarily of phenol and phenol homologs.] 648-117-00-1 309-888-7 101316-86-3 J, M Tar acids, brown-coal gasification; Crude Phenols; [A complex combination of organic compounds obtained from brown coal gasification. Composed primarily of C6-10 hydroxy aromatic phenols and their homologs.] 648-118-00-7 295-536-7 92062-22-1 J, M Tar acids, distn. residues; Distillate Phenols; [A residue from the distillation of crude phenol from coal. It consists predominantly of phenols having carbon numbers in the range of C8 through C10 with a softening point of 60 °C to 80 °C (140 °F to 176 °F).] 648-119-00-2 306-251-5 96690-55-0 J, M Tar acids, methylphenol fraction; Distillate Phenols; [The fraction of tar acid rich in 3- and 4-methylphenol, recovered by distillation of low-temperature coal tar crude tar acids.] 648-120-00-8 284-892-9 84989-04-8 J, M Tar acids, polyalkylphenol fraction; Distillate Phenols; [The fraction of tar acids, recovered by distillation of low-temperature coal tar crude tar acids, having an approximate boiling range of 225 °C to 320 °C (437 °F to 608 °F). Composed primarily of polyalkylphenols.] 648-121-00-3 284-893-4 84989-05-9 J, M Tar acids, xylenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 2,4- and 2,5-dimethylphenol, recovered by distillation of low-temperature coal tar crude tar acids.] 648-122-00-9 284-895-5 84989-06-0 J, M Tar acids, ethylphenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 3- and 4-ethylphenol, recovered by distillation of low-temperature coal tar crude tar acids.] 648-123-00-4 284-891-3 84989-03-7 J, M Tar acids, 3,5-xylenol fraction; Distillate Phenols; [The fraction of tar acids, rich in 3,5-dimethylphenol, recovered by distillation of low-temperature coal tar acids.] 648-124-00-X 284-896-0 84989-07-1 J, M Tar acids, residues, distillates, first-cut; Distillate Phenols; [The residue from the distillation in the range of 235 °C to 355 °C (481 °F to 697 °F) of light carbolic oil.] 648-125-00-5 270-713-1 68477-23-6 J, M Tar acids, cresylic, residues; Distillate Phenols; [The residue from crude coal tar acids after removal of phenol, cresols, xylenols and any higher boiling phenols. A black solid with a melting point approximately 80 °C (176 °F). Composed primarily of polyalkylphenols, resin gums, and inorganic salts.] 648-126-00-0 271-418-0 68555-24-8 J, M Phenols, C9-11; Distillate Phenols 648-127-00-6 293-435-2 91079-47-9 J, M Tar acids, cresylic; Distillate Phenols; [A complex combination of organic compounds obtained from brown coal and boiling in the range of approximately 200 °C to 230 °C (392 °F to 446 °F). It contains chiefly phenols and pyridine bases.] 648-128-00-1 295-540-9 92062-26-5 J, M Tar acids, brown-coal, C2-alkylphenol fraction; Distillate Phenols; [The distillate from the acidification of alkaline washed lignite tar distillate boiling in the range of approximately 200 °C to 230 °C (392 °F to 446 °F). Composed primarily of m- and p-ethylphenol as well as cresols and xylenols.] 648-129-00-7 302-662-9 94114-29-1 J, M Extract oils (coal), naphthalene oils; Acid Extract; [The aqueous extract produced by an acidic wash of alkali-washed naphthalene oil. Composed primarily of acid salts of various aromatic nitrogen bases including pyridine, quinoline and their alkyl derivatives.] 648-130-00-2 292-623-1 90641-00-2 J, M Tar bases, quinoline derivs.; Distillate Bases 648-131-00-8 271-020-7 68513-87-1 J, M Tar bases, coal, quinoline derivs. fraction; Distillate Bases 648-132-00-3 274-560-1 70321-67-4 J, M Tar bases, coal, distn. residues; Distillate Bases; [The distillation residue remaining after the distillation of the neutralized, acid-extracted base-containing tar fractions obtained by the distillation of coal tars. It contains chiefly aniline, collidines, quinoline and quinoline derivatives and toluidines.] 648-133-00-9 295-544-0 92062-29-8 J, M Hydrocarbon oils, arom., mixed with polyethylene and polypropylene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of a polyethylene/polypropylene mixture with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of approximately 70 °C to 120 °C (158 °F to 248 °F).] 648-134-00-4 309-745-9 100801-63-6 J, M Hydrocarbon oils, arom., mixed with polyethylene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of polyethylene with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of 70 °C to 120 °C (158 °F to 248 °F).] 648-135-00-X 309-748-5 100801-65-8 J, M Hydrocarbon oils, arom., mixed with polystyrene, pyrolyzed, light oil fraction; Heat Treatment Products; [The oil obtained from the heat treatment of polystyrene with coal tar pitch or aromatic oils. It consists predominantly of benzene and its homologs boiling in a range of approximately 70 °C to 210 °C (158 °F to 410 °F).] 648-136-00-5 309-749-0 100801-66-9 J, M Extract residues (coal), tar oil alk., naphthalene distn. residues; Naphthalene Oil Extract Residue; [The residue obtained from chemical oil extracted after the removal of naphthalene by distillation composed primarily of two to four membered condensed ring aromatic hydrocarbons and aromatic nitrogen bases.] 648-137-00-0 277-567-8 73665-18-6 J, M Tar acids, cresylic, sodium salts, caustic solns.; Alkaline Extract 648-139-00-1 272-361-4 68815-21-4 J, M Extract oils (coal), tar base; Acid Extract; [The extract from coal tar oil alkaline extract residue produced by an acidic wash such as aqueous sulfuric acid after distillation to remove naphthalene. Composed primarily of the acid salts of various aromatic nitrogen bases including pyridine, quinoline, and their alkyl derivatives.] 648-140-00-7 266-020-9 65996-86-3 J, M Tar bases, coal, crude; Crude Tar Bases; [The reaction product obtained by neutralizing coal tar base extract oil with an alkaline solution, such as aqueous sodium hydroxide, to obtain the free bases. Composed primarily of such organic bases as acridine, phenanthridine, pyridine, quinoline and their alkyl derivatives.] 648-141-00-2 266-018-8 65996-84-1 J, M Light oil (coal), coke-oven; Crude benzole; [The volatile organic liquid extracted from the gas evolved in the high temperature (greater than 700 °C (1 292 °F)) destructive distillation of coal. Composed primarily of benzene, toluene, and xylenes. May contain other minor hydrocarbon constituents.] 648-147-00-5 266-012-5 65996-78-3 J Distillates (coal), liq. solvent extn., primary; [The liquid product of condensation of vapors emitted during the digestion of coal in a liquid solvent and boiling in the range of approximately 30 °C to 300 °C (86 °F to 572 °F). Composed primarily of partly hydrogenated condensed-ring aromatic hydrocarbons, aromatic compounds containing nitrogen, oxygen and sulfur, and their alkyl derivatives having carbon numbers predominantly in the range of C4 through C14.] 648-148-00-0 302-688-0 94114-52-0 J Distillates (coal), solvent extn., hydrocracked; [Distillate obtained by hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 30 °C to 300 °C (86 °F to 572 °F). Composed primarily of aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes with carbon numbers predominantly in the range of C4 through C14. Nitrogen, sulfur and oxygen-containing aromatic and hydrogenated aromatic compounds are also present.] 648-149-00-6 302-689-6 94114-53-1 J Naphtha (coal), solvent extn., hydrocracked; [Fraction of the distillate obtained by hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 30 °C to 180 °C (86 °F to 356 °F). Composed primarily of aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes with carbon numbers predominantly in the range of C4 to C9. Nitrogen, sulfur and oxygen-containing aromatic and hydrogenated aromatic compounds are also present.] 648-150-00-1 302-690-1 94114-54-2 J Distillates (coal), solvent extn., hydrocracked middle; [Distillate obtained from the hydrocracking of coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 180 °C to 300 °C (356 °F to 572 °F). Composed primarily of two-ring aromatic, hydrogenated aromatic and naphthenic compounds, their alkyl derivatives and alkanes having carbon numbers predominantly in the range of C9 through C14. Nitrogen, sulfur and oxygen-containing compounds are also present.] 648-152-00-2 302-692-2 94114-56-4 J Distillates (coal), solvent extn., hydrocracked hydrogenated middle; [Distillate from the hydrogenation of hydrocracked middle distillate from coal extract or solution produced by the liquid solvent extraction or supercritical gas extraction processes and boiling in the range of approximately 180 °C to 280 °C (356 °F to 536 °F). Composed primarily of hydrogenated two- ring carbon compounds and their alkyl derivatives having carbon numbers predominantly in the range of C9 through C14.] 648-153-00-8 302-693-8 94114-57-5 J Light oil (coal), semi-coking process; Fresh oil; [The volatile organic liquid condensed from the gas evolved in the low-temperature (less than 700 °C (1 292 °F)) destructive distillation of coal. Composed primarily of C6-10 hydrocarbons.] 648-156-00-4 292-635-7 90641-11-5 J Hydrocarbons, C4, 1,3-butadiene- and isobutene-free; Petroleum gas 649-118-00-X 306-004-1 95465-89-7 K Gasoline, natural; Low boiling point naphtha; [A complex combination of hydrocarbons separated from natural gas by processes such as refrigeration or absorption. It consists predominantly of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C8 and boiling in the range of approximately minus 20 °C to 120 °C (  4 °F to 248 °F).] 649-261-00-8 232-349-1 8006-61-9 P Naphtha; Low boiling point naphtha; [Refined, partly refined, or unrefined petroleum products produced by the distillation of natural gas. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C6 and boiling in the range of approximately 100 °C to 200 °C (212 °F to 392 °F).] 649-262-00-3 232-443-2 8030-30-6 P Ligroine; Low boiling point naphtha; [A complex combination of hydrocarbons obtained by the fractional distillation of petroleum. This fraction boils in a range of approximately 20 °C to 135 °C (58 °F to 275 °F).] 649-263-00-9 232-453-7 8032-32-4 P Naphtha (petroleum), heavy straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 °C to 230 °C (149 °F to 446 °F).] 649-264-00-4 265-041-0 64741-41-9 P Naphtha (petroleum), full-range straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 220 °C (  4 °F to 428 °F).] 649-265-00-X 265-042-6 64741-42-0 P Naphtha (petroleum), light straight-run; Low boiling point naphtha; [A complex combination of hydrocarbons produced by distillation of crude oil. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C10 and boiling in the range of approximately  20 °C to 180 °C (  4 °F to 356 °F).] 649-266-00-5 265-046-8 64741-46-4 P Solvent naphtha (petroleum), light aliph.; Low boiling point naphtha; [A complex combination of hydrocarbons obtained from the distillation of crude oil or natural gasoline. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C5 through C10 and boiling in the range of approximately 35 °C to 160 °C (95 °F to 320 °F).] 649-267-00-0 265-192-2 64742-89-8 P Distillates (petroleum), straight-run light; Low boiling point naphtha; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C7 and boiling in the range of approximately  88 °C to 99 °C (  127 °F to 210 °F).] 649-268-00-6 270-077-5 68410-05-9 P Gasoline, vapour-recovery; Low boiling point naphtha; [A complex combination of hydrocarbons separated from the gases from vapour recovery systems by cooling. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 196 °C(  4 °F to 384 °F).] 649-269-00-1 271-025-4 68514-15-8 P Gasoline, straight-run, topping-plant; Low boiling point naphtha; [A complex combination of hydrocarbons produced from the topping plant by the distillation of crude oil. It boils in the range of approximately 36,1 °C to 193,3 °C (97 °F to 380 °F).] 649-270-00-7 271-727-0 68606-11-1 P Naphtha (petroleum), unsweetened; Low boiling point naphtha; [A complex combination of hydrocarbons produced from the distillation of naphtha streams from various refinery processes. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 0 °C to 230 °C (25 °F to 446 °F).] 649-271-00-2 272-186-3 68783-12-0 P Distillates (petroleum), light straight-run gasoline fractionation stabilizer overheads; Low boiling point naphtha; [A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C6.] 649-272-00-8 272-931-2 68921-08-4 P Naphtha (petroleum), heavy straight run, arom.-contg.; Low boiling point naphtha; [A complex combination of hydrocarbons obtained from a distillation process of crude petroleum. It consists predominantly of hydrocarbons having carbon numbers in the range of C8 through C12 and boiling in the range of approximately 130 °C to 210 °C (266 °F to 410 °F).] 649-273-00-3 309-945-6 101631-20-3 P Naphtha (petroleum), full-range alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 °C to 220 °C (194 °F to 428 °F).] 649-274-00-9 265-066-7 64741-64-6 P Naphtha (petroleum), heavy alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 to C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C9 through C12 and boiling in the range of approximately 150 °C to 220 °C (302 °F to 428 °F).] 649-275-00-4 265-067-2 64741-65-7 P Naphtha (petroleum), light alkylate; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C10 and boiling in the range of approximately 90 °C to 160 °C (194 °F to 320 °F).] 649-276-00-X 265-068-8 64741-66-8 P Naphtha (petroleum), isomerization; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained from catalytic isomerization of straight chain paraffinic C4 through C6 hydrocarbons. It consists predominantly of saturated hydrocarbons such as isobutane, isopentane, 2,2-dimethylbutane, 2-methylpentane, and 3-methylpentane.] 649-277-00-5 265-073-5 64741-70-4 P Naphtha (petroleum), solvent-refined light; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 °C to 190 °C (95 °F to 374 °F).] 649-278-00-0 265-086-6 64741-84-0 P Naphtha (petroleum), solvent-refined heavy; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from a solvent extraction process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 °C to 230 °C (194 °F to 446 °F).] 649-279-00-6 265-095-5 64741-92-0 P Raffinates (petroleum), catalytic reformer ethylene glycol-water countercurrent exts.; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinate from the UDEX extraction process on the catalytic reformer stream. It consists of saturated hydrocarbons having carbon numbers predominantly in the range of C6 through C9.] 649-280-00-1 270-088-5 68410-71-9 P Raffinates (petroleum), reformer, Lurgi unit-sepd.; Low boiling point modified naphtha; [The complex combination of hydrocarbons obtained as a raffinate from a Lurgi separation unit. It consists predominantly of non-aromatic hydrocarbons with various small amounts of aromatic hydrocarbons having carbon numbers predominantly in the range of C6 through C8.] 649-281-00-7 270-349-3 68425-35-4 P Naphtha (petroleum), full-range alkylate, butane-contg.; Low boiling point modified naphtha; [A complex combination of hydrocarbons produced by the distillation of the reaction products of isobutane with monoolefinic hydrocarbons usually ranging in carbon numbers from C3 through C5. It consists of predominantly branched chain saturated hydrocarbons having carbon numbers predominantly in the range of C7 through C12 with some butanes and boiling in the range of approximately 35 °C to 200 °C (95 °F to 428 °F).] 649-282-00-2 271-267-0 68527-27-5 P Distillates (petroleum), naphtha steam cracking-derived, solvent-refined light hydrotreated; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained as the raffinates from a solvent extraction process of hydrotreated light distillate from steam-cracked naphtha.] 649-283-00-8 295-315-5 91995-53-8 P Naphtha (petroleum), C4-12 butane-alkylate, isooctane-rich; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by alkylation of butanes. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C12, rich in isooctane, and boiling in the range of approximately 35 °C to 210 °C (95 °F to 410 °F).] 649-284-00-3 295-430-0 92045-49-3 P Hydrocarbons, hydrotreated light naphtha distillates, solvent-refined; Low boiling point modified naphtha; [A combination of hydrocarbons obtained from the distillation of hydrotreated naphtha followed by a solvent extraction and distillation process. It consists predominantly of saturated hydrocarbons boiling in the range of approximately 94 °C to 99 °C (201 °F to 210 °F).] 649-285-00-9 295-436-3 92045-55-1 P Naphtha (petroleum), isomerization, C6-fraction; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by distillation of a gasoline which has been catalytically isomerized. It consists predominantly of hexane isomers boiling in the range of approximately 60 °C to 66 °C (140 °F to 151 °F).] 649-286-00-4 295-440-5 92045-58-4 P Hydrocarbons, C6-7, naphtha-cracking, solvent-refined; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by the sorption of benzene from a catalytically fully hydrogenated benzene-rich hydrocarbon cut that was distillatively obtained from prehydrogenated cracked naphtha. It consists predominantly of paraffinic and naphthenic hydrocarbons having carbon numbers predominantly in the range of C6 through C7 and boiling in the range of approximately 70 °C to 100 °C (158 °F to 212 °F).] 649-287-00-X 295-446-8 92045-64-2 P Hydrocarbons, C6-rich, hydrotreated light naphtha distillates, solvent-refined; Low boiling point modified naphtha; [A complex combination of hydrocarbons obtained by distillation of hydrotreated naphtha followed by solvent extraction. It consists predominantly of saturated hydrocarbons and boiling in the range of approximately 65 °C to 70 °C (149 °F to 158 °F).] 649-288-00-5 309-871-4 101316-67-0 P Naphtha (petroleum), heavy catalytic cracked; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by a distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 °C to 230 °C (148 °F to 446 °F). It contains a relatively large proportion of unsaturated hydrocarbons.] 649-289-00-0 265-055-7 64741-54-4 P Naphtha (petroleum), light catalytic cracked; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 190 °C (  4 °F to 374 °F). It contains a relatively large proportion of unsaturated hydrocarbons.] 649-290-00-6 265-056-2 64741-55-5 P Hydrocarbons, C3-11, catalytic cracker distillates; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillations of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C11 and boiling in a range approximately up to 204 °C (400 °F).] 649-291-00-1 270-686-6 68476-46-0 P Naphtha (petroleum), catalytic cracked light distd.; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5] 649-292-00-7 272-185-8 68783-09-5 P Distillates (petroleum), naphtha steam cracking-derived, hydrotreated light arom.; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by treating a light distillate from steam-cracked naphtha. It consists predominantly of aromatic hydrocarbons] 649-293-00-2 295-311-3 91995-50-5 P Naphtha (petroleum), heavy catalytic cracked, sweetened; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting a catalytic cracked petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 60 °C to 200 °C (140 °F to 392 °F).] 649-294-00-8 295-431-6 92045-50-6 P Naphtha (petroleum), light catalytic cracked sweetened; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting naphtha from a catalytic cracking process to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons boiling in a range of approximately 35 °C to 210 °C (95 °F to 410 °F).] 649-295-00-3 295-441-0 92045-59-5 P Hydrocarbons, C8-12, catalytic-cracking, chem. neutralized; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of a cut from the catalytic cracking process, having undergone an alkaline washing. It consists predominantly of hydrocarbons having carbon numbers in the range of C8 through C12 and boiling in the range of approximately 130 °C to 210 °C (266 °F to 410 °F).] 649-296-00-9 295-794-0 92128-94-4 P Hydrocarbons, C8-12, catalytic cracker distillates; Low boiling point cat-cracked naphtha; [A complex combination of hydrocarbons obtained by distillation of products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C8 through C12 and boiling in the range of approximately 140 °C to 210 °C (284 °F to 410 °F).] 649-297-00-4 309-974-4 101794-97-2 P Hydrocarbons, C8-12, catalytic cracking, chem. neutralized, sweetened; Low boiling point cat-cracked naphtha 649-298-00-X 309-987-5 101896-28-0 P Naphtha (petroleum), light catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced from the distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 °C to 190 °C (95 °F to 374 °F). It contains a relatively large proportion of aromatic and branched chain hydrocarbons. This stream may contain 10 vol. % or more benzene.] 649-299-00-5 265-065-1 64741-63-5 P Naphtha (petroleum), heavy catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced from the distillation of products from a catalytic reforming process. It consists of predominantly aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 °C to 230 °C (194 °F to 446 °F).] 649-300-00-9 265-070-9 64741-68-0 P Distillates (petroleum), catalytic reformed depentanizer; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons from the distillation of products from a catalytic reforming process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately  49 °C to 63 °C (  57 °F to 145 °F).] 649-301-00-4 270-660-4 68475-79-6 P Hydrocarbons, C2-6, C6-8 catalytic reformer; Low boiling point cat-reformed naphtha; 649-302-00-X 270-687-1 68476-47-1 P Residues (petroleum), C6-8 catalytic reformer; Low boiling point cat-reformed naphtha; [A complex residuum from the catalytic reforming of C6-8 feed. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 649-303-00-5 270-794-3 68478-15-9 P Naphtha (petroleum), light catalytic reformed, arom.-free; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained from distillation of products from a catalytic reforming process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C8 and boiling in the range of approximately 35 °C to 120 °C (95 °F to 248 °F). It contains a relatively large proportion of branched chain hydrocarbons with the aromatic components removed.] 649-304-00-0 270-993-5 68513-03-1 P Distillates (petroleum), catalytic reformed straight-run naphtha overheads; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha followed by the fractionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 649-305-00-6 271-008-1 68513-63-3 P Petroleum products, hydrofiner-powerformer reformates; Low boiling point cat-reformed naphtha; [The complex combination of hydrocarbons obtained in a hydrofiner-powerformer process and boiling in a range of approximately 27 °C to 210 °C (80 °F to 410 °F).] 649-306-00-1 271-058-4 68514-79-4 P Naphtha (petroleum), full-range reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 35 °C to 230 °C (95 °F to 446 °F).] 649-307-00-7 272-895-8 68919-37-9 P Naphtha (petroleum), catalytic reformed; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 30 °C to 220 °C (90 °F to 430 °F). It contains a relatively large proportion of aromatic and branched chain hydrocarbons. This stream may contain 10 vol. % or more benzene.] 649-308-00-2 273-271-8 68955-35-1 P Distillates (petroleum), catalytic reformed hydrotreated light, C8-12 arom. fraction; Low boiling point cat-reformed naphtha; [A complex combination of alkylbenzenes obtained by the catalytic reforming of petroleum naphtha. It consists predominantly of alkylbenzenes having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approximately 160 °C to 180 °C (320 °F to 356 °F).] 649-309-00-8 285-509-8 85116-58-1 P Aromatic hydrocarbons, C8, catalytic reforming-derived; Low boiling point cat-reformed naphtha 649-310-00-3 295-279-0 91995-18-5 P Aromatic hydrocarbons, C7-12, C8-rich; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 (primarily C8) and can contain nonaromatic hydrocarbons, both boiling in the range of approximately 130 °C to 200 °C (266 °F to 392 °F).] 649-311-00-9 297-401-8 93571-75-6 P Gasoline, C5-11, high-octane stabilized reformed; Low boiling point cat-reformed naphtha; [A complex high octane combination of hydrocarbons obtained by the catalytic dehydrogenation of a predominantly naphthenic naphtha. It consists predominantly of aromatics and non-aromatics having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 45 °C to 185 °C (113 °F to 365 °F).] 649-312-00-4 297-458-9 93572-29-3 P Hydrocarbons, C7-12, C >9-arom.-rich, reforming heavy fraction; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of nonaromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 120 °C to 210 °C (248 °F to 380 °F) and C9 and higher aromatic hydrocarbons.] 649-313-00-X 297-465-7 93572-35-1 P Hydrocarbons, C5-11, nonaroms.-rich, reforming light fraction; Low boiling point cat-reformed naphtha; [A complex combination of hydrocarbons obtained by separation from the platformate-containing fraction. It consists predominantly of nonaromatic hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 °C to 125 °C (94 °F to 257 °F), benzene and toluene.] 649-314-00-5 297-466-2 93572-36-2 P Naphtha (petroleum), light thermal cracked; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons from distillation of products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C8 and boiling in the range of approximately  10 °C to 130 °C (14 °F to 266 °F).] 649-316-00-6 265-075-6 64741-74-8 P Naphtha (petroleum), heavy thermal cracked; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons from distillation of the products from a thermal cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 °C to 220 °C (148 °F to 428 °F).] 649-317-00-1 265-085-0 64741-83-9 P Distillates (petroleum), heavy arom.; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons from the distillation of the products from the thermal cracking of ethane and propane. This higher boiling fraction consists predominantly of C5-7 aromatic hydrocarbons with some unsaturated aliphatic hydrocarbons having carbon number predominantly of C5. This stream may contain benzene.] 649-318-00-7 267-563-4 67891-79-6 P Distillates (petroleum), light arom.; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons from the distillation of the products from the thermal cracking of ethane and propane. This lower boiling fraction consists predominantly of C5-7 aromatic hydrocarbons with some unsaturated aliphatic hydrocarbons having a carbon number predominantly of C5. This stream may contain benzene.] 649-319-00-2 267-565-5 67891-80-9 P Distillates (petroleum), naphtha-raffinate pyrolyzate-derived, gasoline-blending; Low boiling point thermally cracked naphtha; [The complex combination of hydrocarbons obtained by the pyrolysis fractionation at 816 °C (1 500 °F) of naphtha and raffinate. It consists predominantly of hydrocarbons having a carbon number of C9 and boiling at approximately 204 °C (400 °F).] 649-320-00-8 270-344-6 68425-29-6 P Aromatic hydrocarbons, C6-8, naphtha-raffinate pyrolyzate-derived; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons obtained by the fractionation pyrolysis at 816 °C (1 500 °F) of naphtha and raffinate. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C6 through C8, including benzene.] 649-321-00-3 270-658-3 68475-70-7 P Distillates (petroleum), thermal cracked naphtha and gas oil; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by distillation of thermally cracked naphtha and/or gas oil. It consists predominantly of olefinic hydrocarbons having a carbon number of C5 and boiling in the range of approximately 33 °C to 60 °C (91 °F to 140 °F).] 649-322-00-9 271-631-9 68603-00-9 P Distillates (petroleum), thermal cracked naphtha and gas oil, C5-dimer-contg.; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the extractive distillation of thermal cracked naphtha and/or gas oil. It consists predominantly of hydrocarbons having a carbon number of C5 with some dimerized C5 olefins and boiling in the range of approximately 33 °C to 184 °C (91 °F to 363 °F).] 649-323-00-4 271-632-4 68603-01-0 P Distillates (petroleum), thermal cracked naphtha and gas oil, extractive; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the extractive distillation of thermal cracked naphtha and/or gas oil. It consists of paraffinic and olefinic hydrocarbons, predominantly isoamylenes such as 2-methyl-1-butene and 2-methyl-2-butene and boiling in the range of approximately 31 °C to 40 °C (88 °F to 104 °F).] 649-324-00-X 271-634-5 68603-03-2 P Distillates (petroleum), light thermal cracked, debutanized arom.; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists predominantly of aromatic hydrocarbons, primarily benzene.] 649-325-00-5 273-266-0 68955-29-3 P Naphtha (petroleum), light thermal cracked, sweetened; Low boiling point thermally cracked naphtha; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate from the high temperature thermal cracking of heavy oil fractions to a sweetening process to convert mercaptans. It consists predominantly of aromatics, olefins and saturated hydrocarbons boiling in the range of approximately 20 °C to 100 °C (68 °F to 212 °F).] 649-326-00-0 295-447-3 92045-65-3 P Naphtha (petroleum), hydrotreated heavy; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C13 and boiling in the range of approximately 65 °C to 230 °C (149 °F to 446 °F).] 649-327-00-6 265-150-3 64742-48-9 P Naphtha (petroleum), hydrotreated light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately minus 20 °C to 190 °C (  4 °F to 374 °F).] 649-328-00-1 265-151-9 64742-49-0 P Naphtha (petroleum), hydrodesulfurized light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 190 °C (  4 °F to 374 °F).] 649-329-00-7 265-178-6 64742-73-0 P Naphtha (petroleum), hydrodesulfurized heavy; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 °C to 230 °C (194 °F to 446 °F).] 649-330-00-2 265-185-4 64742-82-1 P Distillates (petroleum), hydrotreated middle, intermediate boiling; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by the distillation of products from a middle distillate hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C5 through C10 and boiling in the range of approximately 127 °C to 188 °C (262 °F to 370 °F).] 649-331-00-8 270-092-7 68410-96-8 P Distillates (petroleum), light distillate hydrotreating process, low-boiling; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by the distillation of products from the light distillate hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C9 and boiling in the range of approximately 3 °C to 194 °C (37 °F to 382 °F).] 649-332-00-3 270-093-2 68410-97-9 P Distillates (petroleum), hydrotreated heavy naphtha, deisohexanizer overheads; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by distillation of the products from a heavy naphtha hydrotreating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately  49 °C to 68 °C (  57 °F to 155 °F).] 649-333-00-9 270-094-8 68410-98-0 P Solvent naphtha (petroleum), light arom., hydrotreated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approximately 135 °C to 210 °C (275 °F to 410 °F).] 649-334-00-4 270-988-8 68512-78-7 P Naphtha (petroleum), hydrodesulfurized thermal cracked light; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by fractionation of hydrodesulfurized thermal cracker distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 to C11 and boiling in the range of approximately 23 °C to 195 °C (73 °F to 383 °F).] 649-335-00-X 285-511-9 85116-60-5 P Naphtha (petroleum), hydrotreated light, cycloalkane-contg.; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from the distillation of a petroleum fraction. It consists predominantly of alkanes and cycloalkanes boiling in the range of approximately  20 °C to 190 °C (  4 °F to 374 °F).] 649-336-00-5 285-512-4 85116-61-6 P Naphtha (petroleum), heavy steam-cracked, hydrogenated; Low boiling point hydrogen treated naphtha 649-337-00-0 295-432-1 92045-51-7 P Naphtha (petroleum), hydrodesulfurized full-range; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained from a catalytic hydrodesulfurization process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately 30 °C to 250 °C (86 °F to 482 °F).] 649-338-00-6 295-433-7 92045-52-8 P Naphtha (petroleum), hydrotreated light steam-cracked; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction, derived from a pyrolysis process, with hydrogen in the presence of a catalyst. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C5 through C11 and boiling in the range of approximately 35 °C to 190 °C (95 °F to 374 °F).] 649-339-00-1 295-438-4 92045-57-3 P Hydrocarbons, C4-12, naphtha-cracking, hydrotreated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by distillation from the product of a naphtha steam cracking process and subsequent catalytic selective hydrogenation of gum formers. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 30 °C to 230 °C (86 °F to 446 °F).] 649-340-00-7 295-443-1 92045-61-9 P Solvent naphtha (petroleum), hydrotreated light naphthenic; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained by treating a petroleum fraction with hydrogen in the presence of a catalyst. It consists predominantly of cycloparaffinic hydrocarbons having carbon numbers predominantly in the range of C6 through C7 and boiling in the range of approximately 73 °C to 85 °C (163 °F to 185 °F).] 649-341-00-2 295-529-9 92062-15-2 P Naphtha (petroleum), light steam-cracked, hydrogenated; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons produced from the separation and subsequent hydrogenation of the products of a steam-cracking process to produce ethylene. It consists predominantly of saturated and unsaturated paraffins, cyclic paraffins and cyclic aromatic hydrocarbons having carbon numbers predominantly in the range of C4 through C10 and boiling in the range of approximately 50 °C to 200 °C (122 °F to 392 °F). The proportion of benzene hydrocarbons may vary up to 30 wt. % and the stream may also contain small amounts of sulfur and oxygenated compounds.] 649-342-00-8 296-942-7 93165-55-0 P Hydrocarbons, C6-11, hydrotreated, dearomatized; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained as solvents which have been subjected to hydrotreatment in order to convert aromatics to naphthenes by catalytic hydrogenation.] 649-343-00-3 297-852-0 93763-33-8 P Hydrocarbons, C9-12, hydrotreated, dearomatized; Low boiling point hydrogen treated naphtha; [A complex combination of hydrocarbons obtained as solvents which have been subjected to hydrotreatment in order to convert aromatics to naphthenes by catalytic hydrogenation.] 649-344-00-9 297-853-6 93763-34-9 P Stoddard solvent; Low boiling point naphtha - unspecified; [A colorless, refined petroleum distillate that is free from rancid or objectionable odors and that boils in a range of approximately 148,8 °C to 204,4 °C. (300 °F to 400 °F).] 649-345-00-4 232-489-3 8052-41-3 P Natural gas condensates (petroleum); Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons separated as a liquid from natural gas in a surface separator by retrograde condensation. It consists mainly of hydrocarbons having carbon numbers predominantly in the range of C2 to C20. It is a liquid at atmospheric temperature and pressure.] 649-346-00-X 265-047-3 64741-47-5 P Natural gas (petroleum), raw liq. mix; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons separated as a liquid from natural gas in a gas recycling plant by processes such as refrigeration or absorption. It consists mainly of saturated aliphatic hydrocarbons having carbon numbers in the range of C2 through C8.] 649-347-00-5 265-048-9 64741-48-6 P Naphtha (petroleum), light hydrocracked; Low boiling naphtha - unspecified; [A complex combination of hydrocarbons from distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C4 through C10, and boiling in the range of approximately  20 °C to 180 °C (  4 °F to 356 °F).] 649-348-00-0 265-071-4 64741-69-1 P Naphtha (petroleum), heavy hydrocracked; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons from distillation of the products from a hydrocracking process. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C6 through C12, and boiling in the range of approximately 65 °C to 230 °C (148 °F to 446 °F).] 649-349-00-6 265-079-8 64741-78-2 P Naphtha (petroleum), sweetened; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately  10 °C to 230 °C (14 °F to 446 °F).] 649-350-00-1 265-089-2 64741-87-3 P Naphtha (petroleum), acid-treated; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained as a raffinate from a sulfuric acid treating process. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 90 °C to 230 °C (194 °F to 446 °F).] 649-351-00-7 265-115-2 64742-15-0 P Naphtha (petroleum), chemically neutralized heavy; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C6 through C12 and boiling in the range of approximately 65 °C to 230 °C (149 °F to 446 °F).] 649-352-00-2 265-122-0 64742-22-9 P Naphtha (petroleum), chemically neutralized light; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by a treating process to remove acidic materials. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 190 °C (  4 °F to 374 °F).] 649-353-00-8 265-123-6 64742-23-0 P Naphtha (petroleum), catalytic dewaxed; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from the catalytic dewaxing of a petroleum fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C12 and boiling in the range of approximately 35 °C to 230 °C (95 °F to 446 °F).] 649-354-00-3 265-170-2 64742-66-1 P Naphtha (petroleum), light steam-cracked; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the distillation of the products from a steam cracking process. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately minus 20 °C to 190 °C (  4 °F to 374 °F). This stream is likely to contain 10 vol. % or more benzene.] 649-355-00-9 265-187-5 64742-83-2 P Solvent naphtha (petroleum), light arom.; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from distillation of aromatic streams. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C10 and boiling in the range of approximately 135 °C to 210 °C (275 °F to 410 °F).] 649-356-00-4 265-199-0 64742-95-6 P Aromatic hydrocarbons, C6-10, acid-treated, neutralized; Low boiling point naphtha - unspecified 649-357-00-X 268-618-5 68131-49-7 P Distillates (petroleum), C3-5, 2-methyl-2-butene-rich; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons from the distillation of hydrocarbons usually ranging in carbon numbers from C3 through C5, predominantly isopentane and 3-methyl-1-butene. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C5, predominantly 2-methyl-2-butene.] 649-358-00-5 270-725-7 68477-34-9 P Distillates (petroleum), polymd. steam-cracked petroleum distillates, C5-12 fraction; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from the distillation of polymerized steam-cracked petroleum distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C12.] 649-359-00-0 270-735-1 68477-50-9 P Distillates (petroleum), steam-cracked, C5-12 fraction; Low boiling point naphtha - unspecified; [A complex combination of organic compounds obtained by the distillation of products from a steam cracking process. It consists of unsaturated hydrocarbons having carbon numbers predominantly in the range of C5 through C12.] 649-360-00-6 270-736-7 68477-53-2 P Distillates (petroleum), steam-cracked, C5-10 fraction, mixed with light steam-cracked petroleum naphtha C5 fraction; Low boiling point naphtha - unspecified 649-361-00-1 270-738-8 68477-55-4 P Extracts (petroleum), cold-acid, C4-6; Low boiling point naphtha - unspecified; [A complex combination of organic compounds produced by cold acid unit extraction of saturated and unsaturated aliphatic hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly pentanes and amylenes. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers in the range of C4 through C6, predominantly C5.] 649-362-00-7 270-741-4 68477-61-2 P Distillates (petroleum), depentanizer overheads; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from a catalytic cracked gas stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C6.] 649-363-00-2 270-771-8 68477-89-4 P Residues (petroleum), butane splitter bottoms; Low boiling point naphtha - unspecified; [A complex residuum from the distillation of butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C6.] 649-364-00-8 270-791-7 68478-12-6 P Residual oils (petroleum), deisobutanizer tower; Low boiling point naphtha - unspecified; [A complex residuum from the atmospheric distillation of the butane-butylene stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C6.] 649-365-00-3 270-795-9 68478-16-0 P Naphtha (petroleum), full-range coker; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by the distillation of products from a fluid coker. It consists predominantly of unsaturated hydrocarbons having carbon numbers predominantly in the range of C4 through C15 and boiling in the range of approximately 43 °C to 250 °C (110 °F-500 °F).] 649-366-00-9 270-991-4 68513-02-0 P Naphtha (petroleum), steam-cracked middle arom.; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by the distillation of products from a steam-cracking process. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 130 °C to 220 °C (266 °F to 428 °F).] 649-367-00-4 271-138-9 68516-20-1 P Naphtha (petroleum), clay-treated full-range straight-run; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons resulting from treatment of full-range straight-run naphtha with natural or modified clay, usually in a percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately  20 °C to 220 °C (  4 °F to 429 °F).] 649-368-00-X 271-262-3 68527-21-9 P Naphtha (petroleum), clay-treated light straight-run; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons resulting from treatment of light straight-run naphtha with a natural or modified clay, usually in a percolation process to remove the trace amounts of polar compounds and impurities present. It consists of hydrocarbons having carbon numbers predominantly in the range of C7 through C10 and boiling in the range of approximately 93 °C to 180 °C (200 °F to 356 °F).] 649-369-00-5 271-263-9 68527-22-0 P Naphtha (petroleum), light steam-cracked arom.; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by distillation of products from a steam-cracking process. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C9 and boiling in the range of approximately 110 °C to 165 °C (230 °F to 329 °F).] 649-370-00-0 271-264-4 68527-23-1 P Naphtha (petroleum), light steam-cracked, debenzenized; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by distillation of products from a steam-cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C12 and boiling in the range of approximately 80 °C to 218 °C (176 °F to 424 °F).] 649-371-00-6 271-266-5 68527-26-4 P Naphtha (petroleum), arom.-contg.; Low boiling point naphtha - unspecified 649-372-00-1 271-635-0 68603-08-7 P Gasoline, pyrolysis, debutanizer bottoms; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from the fractionation of depropanizer bottoms. It consists of hydrocarbons having carbon numbers predominantly greater than C5.] 649-373-00-7 271-726-5 68606-10-0 P Naphtha (petroleum), light, sweetened; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers predominantly in the range of C3 through C6 and boiling in the range of approximately  20 °C to 100 °C (  4 °F to 212 °F).] 649-374-00-2 272-206-0 68783-66-4 P Natural gas condensates; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons separated and/or condensed from natural gas during transportation and collected at the wellhead and/or from the production, gathering, transmission, and distribution pipelines in deeps, scrubbers, etc. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C2 through C8.] 649-375-00-8 272-896-3 68919-39-1 J Distillates (petroleum), naphtha unifiner stripper; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons produced by stripping the products from the naphtha unifiner. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 649-376-00-3 272-932-8 68921-09-5 P Naphtha (petroleum), catalytic reformed light, arom.-free fraction; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons remaining after removal of aromatic compounds from catalytic reformed light naphtha in a selective absorption process. It consists predominantly of paraffinic and cyclic compounds having carbon numbers predominantly in the range of C5 to C8 and boiling in the range of approximately 66 °C to 121 °C (151 °F to 250 °F).] 649-377-00-9 285-510-3 85116-59-2 P Gasoline; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons consisting primarily of paraffins, cycloparaffins, aromatic and olefinic hydrocarbons having carbon numbers predominantly greater than C3 and boiling in the range of 30 °C to 260 °C (86 °F to 500 °F).] 649-378-00-4 289-220-8 86290-81-5 P Aromatic hydrocarbons, C7-8, dealkylation products, distn. residues; Low boiling point naphtha - unspecified 649-379-00-X 292-698-0 90989-42-7 P Hydrocarbons, C4-6, depentanizer lights, arom. hydrotreater; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained as first runnings from the depentanizer column before hydrotreatment of the aromatic charges. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C6, predominantly pentanes and pentenes, and boiling in the range of approximately 25 °C to 40 °C (77 °F to 104 °F).] 649-380-00-5 295-298-4 91995-38-9 P Distillates (petroleum), heat-soaked steam-cracked naphtha, C5-rich; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation of heat-soaked steam-cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C4 through C6, predominantly C5.] 649-381-00-0 295-302-4 91995-41-4 P Extracts (petroleum), catalytic reformed light naphtha solvent; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained as the extract from the solvent extraction of a catalytically reformed petroleum cut. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C7 through C8 and boiling in the range of approximately 100 °C to 200 °C (212 °F to 392 °F).] 649-382-00-6 295-331-2 91995-68-5 P Naphtha (petroleum), hydrodesulfurized light, dearomatized; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation of hydrodesulfurized and dearomatized light petroleum fractions. It consists predominantly of C7 paraffins and cycloparaffins boiling in a range of approximately 90 °C to 100 °C (194 °F to 212 °F).] 649-383-00-1 295-434-2 92045-53-9 P Naphtha (petroleum), light, C5-rich, sweetened; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C4 through C5, predominantly C5, and boiling in the range of approximately minus 10 °C to 35 °C (14 °F to 95 °F).] 649-384-00-7 295-442-6 92045-60-8 P Hydrocarbons, C8-11, naphtha-cracking, toluene cut; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation from prehydrogenated cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C8 through C11 and boiling in the range of approximately 130 °C to 205 °C (266 °F to 401 °F).] 649-385-00-2 295-444-7 92045-62-0 P Hydrocarbons, C4-11, naphtha-cracking, arom.-free; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from prehydrogenated cracked naphtha after distillative separation of benzene- and toluene-containing hydrocarbon cuts and a higher boiling fraction. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C4 through C11 and boiling in the range of approximately 30 °C to 205 °C (86 °F to 401 °F).] 649-386-00-8 295-445-2 92045-63-1 P Naphtha (petroleum), light heat-soaked, steam-cracked; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the fractionation of steam cracked naphtha after recovery from a heat soaking process. It consists predominantly of hydrocarbons having a carbon number predominantly in the range of C4 through C6 and boiling in the range of approximately 0 °C to 80 °C (32 °F to 176 °F).] 649-387-00-3 296-028-8 92201-97-3 P Distillates (petroleum), C6-rich; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained from the distillation of a petroleum feedstock. It consists predominantly of hydrocarbons having carbon numbers of C5 through C7, rich in C6, and boiling in the range of approximately 60 °C to 70 °C (140 °F to 158 °F).] 649-388-00-9 296-903-4 93165-19-6 P Gasoline, pyrolysis, hydrogenated; Low boiling point naphtha-unspecified; [A distillation fraction from the hydrogenation of pyrolysis gasoline boiling in the range of approximately 20 °C to 200 °C (68 °F to 392 °F).] 649-389-00-4 302-639-3 94114-03-1 P Distillates (petroleum), steam-cracked, C8-12 fraction, polymd., distn. lights; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation of the polymerized C8 through C12 fraction from steam-cracked petroleum distillates. It consists predominantly of aromatic hydrocarbons having carbon numbers predominantly in the range of C8 through C12.] 649-390-00-X 305-750-5 95009-23-7 P Extracts (petroleum) heavy naphtha solvent, clay-treated; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the treatment of heavy naphthic solvent petroleum extract with bleaching earth. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C10 and boiling in the range of approximately 80 °C to 180 °C (175 °F to 356 °F).] 649-391-00-5 308-261-5 97926-43-7 P Naphtha (petroleum), light steam-cracked, debenzenized, thermally treated; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the treatment and distillation of debenzenized light steam-cracked petroleum naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C7 through C12 and boiling in the range of approximately 95 °C to 200 °C (203 °F to 392 °F).] 649-392-00-0 308-713-1 98219-46-6 P Naphtha (petroleum), light steam-cracked, thermally treated; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the treatment and distillation of light steam-cracked petroleum naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C6 and boiling in the range of approximately 35 °C to 80 °C (95 °F to 176 °F).] 649-393-00-6 308-714-7 98219-47-7 P Distillates (petroleum), C7-9, C8-rich, hydrodesulfurized dearomatized; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the distillation of petroleum light fraction, hydrodesulfurized and dearomatized. It consists predominantly of hydrocarbons having carbon numbers in the range of C7 through C9, predominantly C8 paraffins and cycloparaffins, boiling in the range of approximately 120 °C to 130 °C (248 °F to 266 °F).] 649-394-00-1 309-862-5 101316-56-7 P Hydrocarbons, C6-8, hydrogenated sorption-dearomatized, toluene raffination; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained during the sorptions of toluene from a hydrocarbon fraction from cracked gasoline treated with hydrogen in the presence of a catalyst. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C6 through C8 and boiling in the range of approximately 80 °C to 135 °C (176 °F to 275 °F).] 649-395-00-7 309-870-9 101316-66-9 P Naphtha (petroleum), hydrodesulfurised full-range coker; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by fractionation from hydrodesulfurised coker distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 to C11 and boiling in the range of approximately 23 °C to 196 °C (73 °F to 385 °F).] 649-396-00-2 309-879-8 101316-76-1 P Naphtha (petroleum), sweetened light; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by subjecting a petroleum naphtha to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C5 through C8 and boiling in the range of approximately 20 °C to 130 °C (68 °F to 266 °F).] 649-397-00-8 309-976-5 101795-01-1 P Hydrocarbons, C3-6, C5-rich, steam-cracked naphtha; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation of steam-cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly C5.] 649-398-00-3 310-012-0 102110-14-5 P Hydrocarbons, C5-rich, dicyclopentadiene-contg.; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by distillation of the products from a steam-cracking process. It consists predominantly of hydrocarbons having carbon numbers of C5 and dicyclopentadiene and boiling in the range of approximately 30 °C to 170 °C (86 °F to 338 °F).] 649-399-00-9 310-013-6 102110-15-6 P Residues (petroleum), steam-cracked light, arom.; Low boiling point naphtha - unspecified; [A complex combination of hydrocarbons obtained by the distillation of the products of steam cracking or similar processes after taking off the very light products resulting in a residue starting with hydrocarbons having carbon numbers greater than C5. It consists predominantly of aromatic hydrocarbons having carbon numbers greater than C5 and boiling above approximately 40 °C (104 °F).] 649-400-00-2 310-057-6 102110-55-4 P Hydrocarbons, C  ¥5, C5-6-rich; Low boiling point naphtha - unspecified 649-401-00-8 270-690-8 68476-50-6 P Hydrocarbons, C5-rich; Low boiling point naphtha - unspecified 649-402-00-3 270-695-5 68476-55-1 P Aromatic hydrocarbons, C8-10; Low boiling point naphtha - unspecified 649-403-00-9 292-695-4 90989-39-2 P (c) The following entries 024-004-00-7; 649-089-00-3; 649-119-00-5; 649-151-00-X are replaced by: Sodium dichromate 024-004-00-7 234-190-3 10588-01-9 Hydrocarbons, C1-4, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting hydrocarbon gases to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to  0,5 °C (  263 °F to 31 °F).] 649-089-00-3 271-038-5 68514-36-3 K Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extn., C3-5 and C3-5 unsatd., butadiene-free; Petroleum gas 649-119-00-5 307-769-4 97722-19-5 K Petroleum products, refinery gases; Refinery gas; [A complex combination which consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 649-151-00-X 271-750-6 68607-11-4 K (6) In Appendix 5, the table is amended as follows: The following entries are inserted in accordance with the order of the entries set out in Appendix 5 of Annex XVII of Regulation (EC) No 1907/2006: Slimes and sludges, copper electrolyte refining, decopperised 028-015-00-8 305-433-1 94551-87-8 Silicic acid, lead nickel salt 028-050-00-9  68130-19-8 (7) In Appendix 6, the table is amended as follows: (a) The following entry is deleted: 024-004-01-4; (b) The following entries are inserted in accordance with the order of the entries set out in Appendix 6 of Annex XVII of Regulation (EC) No 1907/2006: Dibutyltin hydrogen borate 005-006-00-7 401-040-5 75113-37-0 Boric acid; [1] 005-007-00-2 233-139-2 [1] 10043-35-3 [1] Boric acid, crude natural, containing not more than 85 % of H3BO3 calculated on the dry weight; [2] 234-343-4 [2] 11113-50-1 [2] Diboron trioxide; Boric oxide 005-008-00-8 215-125-8 1303-86-2 Disodium tetraborate, anhydrous; 005-011-00-4 Boric acid, disodium salt; [1] 215-540-4 [1] 1330-43-4 [1] Tetraboron disodium heptaoxide, hydrate; [2] 235-541-3 [2] 12267-73-1 [2] Orthoboric acid, sodium salt; [3] 237-560-2 [3] 13840-56-7 [3] Disodium tetraborate decahydrate; Borax decahydrate 005-011-01-1 215-540-4 1303-96-4 Disodium tetraborate pentahydrate; Borax pentahydrate 005-011-02-9 215-540-4 12179-04-3 Sodium perborate; [1] 005-017-00-7 239-172-9 [1] 15120-21-5 [1] Sodium peroxometaborate; [2] 231-556-4 [2] 7632-04-4 [2] Sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] Sodium perborate; [1] 005-017-01-4 239-172-9 [1] 15120-21-5 [1] Sodium peroxometaborate; [2] 231-556-4 [2] 7632-04-4 [2] Sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] Perboric acid (H3BO2(O2)), monosodium salt trihydrate; [1] 005-018-00-2 239-172-9 [1] 13517-20-9 [1] Perboric acid, sodium salt, tetrahydrate; [2] 234-390-0 [2] 37244-98-7 [2] Perboric acid (HBO(O2)), sodium salt, tetrahydrate; [3] 231-556-4 [3] 10486-00-7 [3] Sodium peroxoborate hexahydrate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] Perboric acid (H3BO2(O2)), monosodium salt, trihydrate; [1] 005-018-01-X 239-172-9 [1] 13517-20-9 [1] Perboric acid, sodium salt, tetrahydrate; [2] 234-390-0 [2] 37244-98-7 [2] Perboric acid (HBO(O2)), sodium salt, tetrahydrate; [3] 231-556-4 [3] 10486-00-7 [3] Sodium peroxoborate hexahydrate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] Perboric acid, sodium salt; [1] 005-019-00-8 234-390-0 [1] 11138-47-9 [1] Perboric acid, sodium salt, monohydrate; [2] 234-390-0 [2] 12040-72-1 [2] Perboric acid (H3BO2(O2)), monosodium salt, monohydrate; [3] 231-556-4 [3] 10332-33-9 [3] Sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] Perboric acid, sodium salt; [1] 005-019-01-5 234-390-0 [1] 11138-47-9 [1] Perboric acid, sodium salt, monohydrate; [2] 234-390-0 [2] 12040-72-1 [2] Perboric acid (H3BO2(O2)), monosodium salt, monohydrate; [3] 231-556-4 [3] 10332-33-9 [3] Sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] (4-ethoxyphenyl)(3-(4-fluoro-3-phenoxyphenyl)propyl)dimethylsilane 014-036-00-X 405-020-7 105024-66-6 Tris(2-chloroethyl)phosphate 015-102-00-0 204-118-5 115-96-8 Glufosinate ammonium (ISO); Ammonium 2-amino-4-(hydroxymethylphosphinyl)butyrate 015-155-00-X 278-636-5 77182-82-2 Cobalt dichloride 027-004-00-5 231-589-4 7646-79-9 Cobalt sulfate 027-005-00-0 233-334-2 10124-43-3 Cobalt acetate 027-006-00-6 200-755-8 71-48-7 Cobalt nitrate 027-009-00-2 233-402-1 10141-05-6 Cobalt carbonate 027-010-00-8 208-169-4 513-79-1 Nickel dihydroxide; [1] 028-008-00-X 235-008-5 [1] 12054-48-7 [1] Nickel hydroxide; [2] 234-348-1 [2] 11113-74-9 [2] Nickel sulfate 028-009-00-5 232-104-9 7786-81-4 Nickel carbonate; 028-010-00-0 Basic nickel carbonate; Carbonic acid, nickel (2+) salt; [1] 222-068-2 [1] 3333-67-3 [1] Carbonic acid, nickel salt; [2] 240-408-8 [2] 16337-84-1 [2] [Ã ¼-[carbonato(2-)-O:O ²]]dihydroxy trinickel; [3] 265-748-4 [3] 65405-96-1 [3] [carbonato(2-)]tetrahydroxytrinickel; [4] 235-715-9 [4] 12607-70-4 [4] Nickel dichloride 028-011-00-6 231-743-0 7718-54-9 Nickel dinitrate; [1] 028-012-00-1 236-068-5 [1] 13138-45-9 [1] Nitric acid, nickel salt; [2] 238-076-4 [2] 14216-75-2 [2] Slimes and sludges, copper electrolytic refining, decopperised, nickel sulfate 028-014-00-2 295-859-3 92129-57-2 Nickel diperchlorate; Perchloric acid, nickel (II) salt 028-016-00-3 237-124-1 13637-71-3 Nickel dipotassium bis(sulfate); [1] 028-017-00-9 237-563-9 [1] 13842-46-1 [1] Diammonium nickel bis(sulfate); [2] 239-793-2 [2] 15699-18-0 [2] Nickel bis(sulfamidate); Nickel sulfamate 028-018-00-4 237-396-1 13770-89-3 Nickel bis(tetrafluoroborate) 028-019-00-X 238-753-4 14708-14-6 Nickel diformate; [1] 028-021-00-0 222-101-0 [1] 3349-06-2 [1] Formic acid, nickel salt; [2] 239-946-6 [2] 15843-02-4 [2] Formic acid, copper nickel salt; [3] 268-755-0 [3] 68134-59-8 [3] Nickel di(acetate); [1] 028-022-00-6 206-761-7 [1] 373-02-4 [1] Nickel acetate; [2] 239-086-1 [2] 14998-37-9 [2] Nickel dibenzoate 028-024-00-7 209-046-8 553-71-9 Nickel bis(4-cyclohexylbutyrate) 028-025-00-2 223-463-2 3906-55-6 Nickel (II) stearate; Nickel (II) octadecanoate 028-026-00-8 218-744-1 2223-95-2 Nickel dilactate 028-027-00-3  16039-61-5 Nickel (II) octanoate 028-028-00-9 225-656-7 4995-91-9 Nickel difluoride; [1] 028-029-00-4 233-071-3 [1] 10028-18-9 [1] Nickel dibromide; [2] 236-665-0 [2] 13462-88-9 [2] Nickel diiodide; [3] 236-666-6 [3] 13462-90-3 [3] Nickel potassium fluoride; [4] - [4] 11132-10-8 [4] Nickel hexafluorosilicate 028-030-00-X 247-430-7 26043-11-8 Nickel selenate 028-031-00-5 239-125-2 15060-62-5 Nickel dithiocyanate 028-046-00-7 237-205-1 13689-92-4 Nickel dichromate 028-047-00-2 239-646-5 15586-38-6 Nickel dichlorate; [1] 028-053-00-5 267-897-0 [1] 67952-43-6 [1] Nickel dibromate; [2] 238-596-1 [2] 14550-87-9 [2] Ethyl hydrogen sulfate, nickel (II) salt; [3] 275-897-7 [3] 71720-48-4 [3] Nickel (II) trifluoroacetate; [1] 028-054-00-0 240-235-8 [1] 16083-14-0 [1] Nickel (II) propionate; [2] 222-102-6 [2] 3349-08-4 [2] Nickel bis(benzenesulfonate); [3] 254-642-3 [3] 39819-65-3 [3] Nickel (II) hydrogen citrate; [4] 242-533-3 [4] 18721-51-2 [4] Citric acid, ammonium nickel salt; [5] 242-161-1 [5] 18283-82-4 [5] Citric acid, nickel salt; [6] 245-119-0 [6] 22605-92-1 [6] Nickel bis(2-ethylhexanoate); [7] 224-699-9 [7] 4454-16-4 [7] 2-Ethylhexanoic acid, nickel salt; [8] 231-480-1 [8] 7580-31-6 [8] Dimethylhexanoic acid nickel salt; [9] 301-323-2 [9] 93983-68-7 [9] Nickel (II) isooctanoate; [10] 249-555-2 [10] 29317-63-3 [10] Nickel isooctanoate; [11] 248-585-3 [11] 27637-46-3 [11] Nickel bis(isononanoate); [12] 284-349-6 [12] 84852-37-9 [12] Nickel (II) neononanoate; [13] 300-094-6 [13] 93920-10-6 [13] Nickel (II) isodecanoate; [14] 287-468-1 [14] 85508-43-6 [14] Nickel (II) neodecanoate; [15] 287-469-7 [15] 85508-44-7 [15] Neodecanoic acid, nickel salt; [16] 257-447-1 [16] 51818-56-5 [16] Nickel (II) neoundecanoate; [17] 300-093-0 [17] 93920-09-3 [17] Bis(d-gluconato-O1,O2)nickel; [18] 276-205-6 [18] 71957-07-8 [18] Nickel 3,5-bis(tert-butyl)-4-hydroxybenzoate (1:2); [19] 258-051-1 [19] 52625-25-9 [19] Nickel (II) palmitate; [20] 237-138-8 [20] 13654-40-5 [20] (2-ethylhexanoato-O)(isononanoato-O)nickel; [21] 287-470-2 [21] 85508-45-8 [21] (isononanoato-O)(isooctanoato-O)nickel; [22] 287-471-8 [22] 85508-46-9 [22] (isooctanoato-O)(neodecanoato-O)nickel; [23] 284-347-5 [23] 84852-35-7 [23] (2-ethylhexanoato-O)(isodecanoato-O)nickel; [24] 284-351-7 [24] 84852-39-1 [24] (2-ethylhexanoato-O)(neodecanoato-O)nickel; [25] 285-698-7 [25] 85135-77-9 [25] (isodecanoato-O)(isooctanoato-O)nickel; [26] 285-909-2 [26] 85166-19-4 [26] (isodecanoato-O)(isononanoato-O)nickel; [27] 284-348-0 [27] 84852-36-8 [27] (isononanoato-O)(neodecanoato-O)nickel; [28] 287-592-6 [28] 85551-28-6 [28] Fatty acids, C6-19-branched, nickel salts; [29] 294-302-1 [29] 91697-41-5 [29] Fatty acids, C8-18 and C18-unsaturated, nickel salts; [30] 283-972-0 [30] 84776-45-4 [30] 2,7-Naphthalenedisulfonic acid, nickel(II) salt; [31] - [31] 72319-19-8 [31] Dibutyltin dichloride; (DBTC) 050-022-00-X 211-670-0 683-18-1 Mercury 080-001-00-0 231-106-7 7439-97-6 2-(2-aminoethylamino)ethanol (AEEA) 603-194-00-0 203-867-5 111-41-1 1,2-Diethoxyethane 603-208-00-5 211-076-1 629-14-1 (E)-3-[1-[4-[2-(dimethylamino)ethoxy]phenyl]-2-phenylbut-1-enyl]phenol 604-073-00-5 428-010-4 82413-20-5 N-methyl-2-pyrrolidone; 1-Methyl-2-pyrrolidone 606-021-00-7 212-828-1 872-50-4 2-Butyryl-3-hydroxy-5-thiocyclohexan-3-yl-cyclohex-2-en-1-one 606-100-00-6 425-150-8 94723-86-1 Cyclic 3-(1,2-ethanediylacetale)-estra-5(10),9(11)-diene-3,17-dione 606-131-00-5 427-230-8 5571-36-8 1,2-Benzenedicarboxylic acid; Di-C6-8-branched alkylesters, C7-rich 607-483-00-2 276-158-1 71888-89-6 Diisobutyl phthalate 607-623-00-2 201-553-2 84-69-5 Perfluorooctane sulfonic acid; 607-624-00-8 Heptadecafluorooctane-1-sulfonic acid; [1] 217-179-8 [1] 1763-23-1 [1] Potassium perfluorooctanesulfonate; Potassium heptadecafluorooctane-1-sulfonate; [2] 220-527-1 [2] 2795-39-3 [2] Diethanolamine perfluorooctane sulfonate; [3] 274-460-8 [3] 70225-14-8 [3] Ammonium perfluorooctane sulfonate; Ammonium heptadecafluorooctanesulfonate; [4] 249-415-0 [4] 29081-56-9 [4] Lithium perfluorooctane sulfonate; Lithium heptadecafluorooctanesulfonate; [5] 249-644-6 [5] 29457-72-5 [5] Chloro-N,N-dimethylformiminium chloride 612-250-00-3 425-970-6 3724-43-4 7-Methoxy-6-(3-morpholin-4-yl-propoxy)-3H-quinazolin-4-one; [containing  ¥ 0,5 % formamide (EC No 200-842-0)] 612-253-01-7 429-400-7 199327-61-2 Ketoconazole; 1-[4-[4-[[(2SR,4RS)-2-(2,4-dichlorophenyl)-2-(imidazol-1-ylmethyl)-1,3-dioxolan-4-yl]methoxy]phenyl]piperazin-1-yl]ethanone 613-283-00-6 265-667-4 65277-42-1 Potassium 1-methyl-3-morpholinocarbonyl-4-[3-(1-methyl-3-morpholinocarbonyl-5-oxo-2-pyrazolin-4-ylidene)-1-propenyl]pyrazole-5-olate; [containing  ¥ 0,5 % N,N-dimethylformamide (EC No 200-679-5)] 613-286-01-X 418-260-2 183196-57-8 N-[6,9-dihydro-9-[[2-hydroxy-1-(hydroxymethyl)ethoxy]methyl]-6-oxo-1H-purin-2-yl]acetamide 616-148-00-X 424-550-1 84245-12-5 N,N-(dimethylamino)thioacetamide hydrochloride 616-180-00-4 435-470-1 27366-72-9 (c) The following entries 024-004-00-7; 609-023-00-6 are replaced by: Sodium dichromate 024-004-00-7 234-190-3 10588-01-9 Dinocap (ISO); (RS)-2,6-dinitro-4-octylphenyl crotonates and (RS)-2,4-dinitro-6-octylphenyl crotonates in which octyl  is a reaction mass of 1-methylheptyl, 1-ethylhexyl and 1-propylpentyl groups 609-023-00-6 254-408-0 39300-45-3 (8) The following Appendix 11 is inserted: Appendix 11 Entries 28 to 30  Derogations for specific substances Substances Derogations 1. (a) Sodium perborate; perboric acid, sodium salt; perboric acid, sodium salt, monohydrate; sodium peroxometaborate; perboric acid (HBO(O2)), sodium salt, monohydrate; sodium peroxoborate CAS No 15120-21-5; 11138-47-9; 12040-72-1; 7632-04-4; 10332-33-9 EC No 239-172-9; 234-390-0; 231-556-4 (b) Perboric acid (H3BO2(O2)), monosodium salt trihydrate; perboric acid, sodium salt, tetrahydrate; perboric acid (HBO(O2)), sodium salt, tetrahydrate; sodium peroxoborate hexahydrate CAS No 13517-20-9; 37244-98-7; 10486-00-7 EC No 239-172-9; 234-390-0; 231-556-4 Detergents as defined by Regulation (EC) No 648/2004 of the European Parliament and of the Council (1). The derogation shall apply until 1 June 2013. (1) OJ L 104, 8.4.2004, p. 1.